 

Exhibit 10.1

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

December 20, 2017

 

among

 

SS GROWTH OPERATING PARTNERSHIP, L.P.

 

AND CERTAIN AFFILIATED ENTITIES, collectively as Borrower

 

and

 

The Lenders Party Hereto

 

and

 

KEYBANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

KEYBANC CAPITAL MARKETS, LLC,

as Sole Book Runner and Sole Lead Arranger

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I Definitions

1

 

 

SECTION 1.01 Defined Terms

1

SECTION 1.02 Classification of Loans and Borrowings

21

SECTION 1.03 Terms Generally

21

SECTION 1.04 Accounting Terms; GAAP

22

SECTION 1.05 Designation of Lead Borrower as Agent for Borrower

22

 

 

ARTICLE II The Loans

23

 

 

SECTION 2.01 Commitments

23

SECTION 2.02 Loans and Borrowings.

23

SECTION 2.03 Requests for Revolving Borrowings

24

SECTION 2.04 Intentionally Omitted.

25

SECTION 2.05 Reduction of Commitments.

25

SECTION 2.06 Funding of Borrowings.

25

SECTION 2.07 Interest Elections.

26

SECTION 2.08 Intentionally Omitted.

27

SECTION 2.09 Repayment of Loans; Evidence of Debt.

27

SECTION 2.10 Prepayment of Loans.

28

SECTION 2.11 Fees.

28

SECTION 2.12 Interest.

29

SECTION 2.13 Alternate Rate of Interest

29

SECTION 2.14 Increased Costs.

30

SECTION 2.15 Break Funding Payments

31

SECTION 2.16 Taxes.

31

SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

33

SECTION 2.18 Defaulting Lenders.

34

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

36

 

 

ARTICLE III Representations and Warranties

36

 

 

SECTION 3.01 Organization; Powers

36

SECTION 3.02 Authorization; Enforceability

37

SECTION 3.03 Governmental Approvals; No Conflicts

37

SECTION 3.04 Financial Condition; No Material Adverse Change.

37

SECTION 3.05 Properties.

37

SECTION 3.06 Intellectual Property

39

SECTION 3.07 Litigation and Environmental Matters.

39

SECTION 3.08 Compliance with Laws and Agreements

41

SECTION 3.09 Investment and Holding Company Status; EEA Financial Institution

41

SECTION 3.10 Taxes

41

SECTION 3.11 ERISA

41

SECTION 3.12 Disclosure

42

SECTION 3.13 Insurance

42

SECTION 3.14 Margin Regulations

42

SECTION 3.15 Subsidiaries; REIT Qualification

42

i

--------------------------------------------------------------------------------

 

 

 

ARTICLE IV Conditions

43

 

 

SECTION 4.01 Effective Date

43

SECTION 4.02 Each Credit Event

44

 

 

ARTICLE V Affirmative Covenants

44

 

 

SECTION 5.01 Financial Statements; Ratings Change and Other Information

44

SECTION 5.02 Financial Tests

45

SECTION 5.03 Notices of Material Events

46

SECTION 5.04 Existence; Conduct of Business

46

SECTION 5.05 Payment of Obligations

47

SECTION 5.06 Maintenance of Properties; Insurance.

47

SECTION 5.07 Books and Records; Inspection Rights.

49

SECTION 5.08 Compliance with Laws

50

SECTION 5.09 Use of Proceeds

50

SECTION 5.10 Fiscal Year

50

SECTION 5.11 Environmental Matters.

50

SECTION 5.12 Property Pool.

51

SECTION 5.13 Further Assurances

52

SECTION 5.14 Parent Covenants

52

SECTION 5.15 Partial Releases

53

SECTION 5.16 OFAC.

53

SECTION 5.17 Qualified ECP Party.  Each Borrower and the Guarantor is a
Qualified ECP Party.

54

 

 

ARTICLE VI Negative Covenants

54

 

 

SECTION 6.01 Liens

54

SECTION 6.02 Fundamental Changes

54

SECTION 6.03 Investments, Loans, Advances and Acquisitions

55

SECTION 6.04 Hedging Agreements

56

SECTION 6.05 Restricted Payments

56

SECTION 6.06 Transactions with Affiliates

56

SECTION 6.07 Parent Negative Covenants

56

SECTION 6.08 Restrictive Agreements

56

SECTION 6.09 Indebtedness

57

SECTION 6.10 Management Fees

57

 

 

ARTICLE VII Events of Default

58

 

 

ARTICLE VIII The Administrative Agent

60

 

 

ARTICLE IX Miscellaneous

62

 

 

SECTION 9.01 Notices

62

SECTION 9.02 Waivers; Amendments.

63

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

64

SECTION 9.04 Successors and Assigns.

65

SECTION 9.05 Survival

68

ii

--------------------------------------------------------------------------------

 

SECTION 9.06 Counterparts; Integration; Effectiveness; Joint and Several.

69

SECTION 9.07 Severability

70

SECTION 9.08 Right of Setoff

70

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

70

SECTION 9.10 WAIVER OF JURY TRIAL

71

SECTION 9.11 Headings

72

SECTION 9.12 Confidentiality

72

SECTION 9.13 Interest Rate Limitation

72

SECTION 9.14 USA PATRIOT Act

73

SECTION 9.15 ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL
INSTITUTIONS

73

 

iii

--------------------------------------------------------------------------------

 

SCHEDULES:

 

Schedule 2.01

–

Commitments

Schedule 3.05(e)

 

Earthquake or Seismic Area

Schedule 3.07

 

Litigation Disclosure

Schedule 3.15

–

Subsidiaries

Schedule 5.12

–

Pool

Schedule IPA

–

Initial Pool Assets

 

EXHIBITS:

 

Exhibit A

–

Form of Assignment and Acceptance

Exhibit B-1

–

Form of Compliance Certificate

Exhibit B-2

–

Form of Release Compliance Certificate

Exhibit C

–

Form of Guaranty

Exhibit D

–

Form of Note

Exhibit E

–

Form of Borrowing Request/Interest Rate Election

Exhibit F

–

Joinder Agreement

Exhibit G

–

Form of Borrowing Base Certificate

 

 

iv

--------------------------------------------------------------------------------

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT AMENDS AND RESTATES IN ITS ENTIRETY
THAT CERTAIN Credit Agreement dated July 31, 2014 BY AND AMONG SS GROWTH
OPERATING PARTNERSHIP, L.P., AND CERTAIN AFFILIATED ENTITIES, COllectively as
Borrower, and The Lenders Party Thereto, AND KEYBANK, NATIONAL ASSOCIATION, as
Administrative Agent

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of the
20th day of December, 2017 by and among each Borrower (as defined herein), the
Lenders (as defined herein) and KeyBank as Administrative Agent (as defined
herein).

W I T N E S S E T H

 

WHEREAS, at the request of the Borrower, the Administrative Agent and the
Lenders have agreed to make available to the Borrower a revolving loan facility
in the initial amount of $50,000,000.00, in accordance with the terms and
conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted EBITDA” means, for a given testing period, EBITDA less the Capital
Expenditure Reserve.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means KeyBank, National Association, in its capacity as
administrative agent for the Lenders hereunder.  

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

1

--------------------------------------------------------------------------------

 

“Allocated Guarantee Amount” for purposes of calculating the Indebtedness of a
Person with respect to a Guarantee by such Person of the first mortgage security
Indebtedness of an entity in which such Person owns less than 100% of the
ownership rights, means thirty percent (30%) of the positive result obtained by
subtracting (i) the total amount of such first mortgage secured Indebtedness
multiplied by such Person’s Equity Percentage in such entity, from (ii) the
amount of such first mortgage secured Indebtedness that is guaranteed by such
Person.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, or (c) the one month LIBO Rate plus
one percent (1%).  Any change in the Alternate Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Credit Exposure most recently in effect, giving effect to any
assignments.

“Applicable Rate” means (a) for any Eurodollar Borrowing, 225 basis points, and
(b) for any ABR Borrowing, 125 basis points.

“Appraisal” (whether one or more) means a written appraisal of the Mortgaged
Properties prepared by an MAI appraiser satisfactory to the Administrative
Agent.  Each Appraisal must comply with all Legal Requirements and, unless
specifically provided to the contrary in this Agreement, must be in form and
substance satisfactory to the Administrative Agent.

“Appraised Value” means the “as is” value of Real Property, as set forth in the
most recent Appraisal for such Real Property.

“Approved Fund” has the meaning set forth in Section 9.04(b).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date
through the Business Day immediately preceding the Maturity Date.

Bail-In Action.  The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation.  With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

2

--------------------------------------------------------------------------------

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means, each of the Lead Borrower, SSGT 4866 E Russell RD, LLC, SSGT
3252 N US Highway 1, LLC, SSGT 4349 S Jones BLVD, LLC, SSGT 3850 Airport RD,
LLC, SSGT 7211 Arlington AVE, LLC, SSGT 7760 Lorraine AVE, LLC, SSGT 1111 W
Gladstone ST, LLC, SSGT 1001 Tollgate RD, LLC, SSGT 1302 Marquette DR, LLC, SSGT
500 Laredo St, LLC, SSGT 8239 Broadway St, LLC, SSGT 1671 Northpark Dr, LLC,
SSGT Borden Park, LLC, SSGT 6 Sun Island Rd, LLC, each a Delaware limited
liability company and any other Person who from time to time becomes a
“Borrower” as required by Section 5.12.

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Base Availability” means the lesser of (i) forty-five percent (45%)
of the Pool Value of the Mortgaged Properties, or (ii) a loan amount which would
provide a Pool Debt Yield of no less than twelve percent (12%).

“Borrowing Base Certificate” means a certificate the form of which is attached
hereto as Exhibit G.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or New York, New York are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

“Capital Expenditure Reserve” means, on an annual basis, an amount equal to
$0.15 per square foot for each property owned by a Borrower or the Parent (or a
Subsidiary thereof).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Equivalents”  As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000; (iii) commercial paper rated at least A-1 or
the equivalent thereof by S&P or P-

3

--------------------------------------------------------------------------------

 

1 or the equivalent thereof by Moody’s and in either case maturing within one
hundred twenty (120) days from such date, and (iv) shares of any money market
mutual fund rated at least AAA or the equivalent thereof by S&P or at least Aaa
or the equivalent thereof by Moody’s.

“Change in Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of fifty percent (50%) or more of the Equity Interests of Parent
entitled to vote for members of the board of directors or equivalent governing
body of Parent on a fully-diluted basis (and taking into account all such Equity
Interests that such person or group has the right to acquire pursuant to any
option right);

(b)during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Parent
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period (the “Incumbent
Board”), (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); provided,
however, that any individual who becomes a member of the board of directors
subsequent to the date of this Agreement whose election, or nomination for
election by the Parent stockholders, was approved by a vote of at least a
majority of those individuals who are members of the board of directors and who
were also members of the Incumbent Board (or deemed to be such pursuant to this
provision) shall be considered as though such individual were a member of the
Incumbent Board; or

(c)Parent shall cease to (i) either be the sole general partner of, or wholly
own and control the general partner of, Lead Borrower or (ii) own, directly or
indirectly, greater than fifty percent (50%) of the Equity Interests of Lead
Borrower; or

(d)Lead Borrower shall cease to own, directly or indirectly, one hundred percent
(100%) of the Equity Interests of each other Borrower (other than any minority
preferred equity interests owned in any Borrower on terms and conditions
satisfactory to all of the

4

--------------------------------------------------------------------------------

 

Lenders in their sole and absolute discretion) free and clear of any Liens
(other than Liens in favor of Administrative Agent).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement by any Governmental Authority, (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender (or, for purposes of Section 2.14(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement. Without limiting the
foregoing, Change in Law shall include the Dodd-Frank Act, Public Law 111-203,
12 U.S.C. §5301 et seq., enacted July 21, 2010, as well as all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, regardless of the date enacted, adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all property, tangible or intangible, real, personal or
mixed, now or hereafter subject to the liens and security interests of the Loan
Documents, or intended so to be under the Loan Documents, which Collateral shall
secure the Obligations and the Hedging Obligations on a pari passu basis.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of Revolving Credit Exposure which such Lender may from time to
time have outstanding hereunder, as such Commitment may be reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04, or reduced pursuant to Section 2.09(c).  The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Commitments is
$50,000,000.00.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute

“Compliance Certificate” has the meaning set forth in Section 5.01(d) hereof and
a form of which is attached hereto as Exhibit B-1.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, which
includes the customary powers of a managing member of any limited liability
company, any general partner of any limited partnership, or any board of
directors of a corporation.  “Controlling” and “Controlled” have meanings
correlative thereto.

“Cost” means aggregate cost basis of a Real Property.

“Cost To Repair” has the meaning set forth in Section 5.06(d).

5

--------------------------------------------------------------------------------

 

“Credit Party” means each Borrower and each Guarantor.

“Current Survey” shall mean a boundary survey of each of the Mortgaged
Properties.

“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time during the
term of this Agreement.

“Deed of Trust” (whether one or more) means a deed of trust and security
agreement, a mortgage and security agreement, or a security deed and security
agreement covering the Mortgaged Properties.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Rate” has the meaning set forth in Section 2.12(c) hereof.

“Defaulting Lender” means any Lender that: (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Commitment, within
two (2) Business Days of the date required to be funded by it hereunder; (b) has
notified the Borrower or Administrative Agent that it does not intend to comply
with its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder (unless such notification or public
statement relates to such Lender’s obligation to fund a Loan and indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
Default, if any) to funding a Loan is not or cannot be satisfied) or under other
agreements in which it commits to extend credit; (c) has failed, within two (2)
Business Days after written request by the Administrative Agent or a Borrower
(and the Administrative Agent has received a copy of such request), to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations hereunder; or (d) has, or has a direct or indirect
parent company that has: (i) become the subject of a proceeding under any Debtor
Relief Law; (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it; or (iii) in the
good faith determination of the Administrative Agent, taken any material action
in furtherance of, or indicated its consent to, approval of or acquiescence in
any such proceeding or appointment, or (iv) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority; provided,
further, that such ownership interest does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Lender.

“Dollars” or “$” refers to lawful money of the United States of America.

6

--------------------------------------------------------------------------------

 

“EBITDA” means an amount derived from (a) net income, plus (b) to the extent
included in the determination of net income, depreciation, amortization,
interest expense and income taxes, plus (c) asset management fees, plus (d)
property acquisition fees and expenses, plus (e) self-administration and listing
fees, plus or minus (f) to the extent included in the determination of net
income, any extraordinary losses or gains, such as those resulting from sales or
payment of Indebtedness, and plus or minus (g) non-cash foreign currency
adjustments, in each case, as determined on a consolidated basis in accordance
with GAAP, and including (without duplication) the Equity Percentage of EBITDA
for the Borrower’s Unconsolidated Affiliates.

EEA Financial Institution.  (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country.  Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

EEA Resolution Authority.  Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Assessment” shall mean a written assessment and report approved
by the Administrative Agent as to the status of any Mortgaged Properties
regarding compliance with any Legal Requirements related to environmental
matters and accompanied by a reliance letter satisfactory to the Administrative
Agent. Each Environmental Assessment must comply with all Legal Requirements.

“Environmental Claim” means any notice of violation, action, claim,
Environmental Lien, demand, abatement or other order or direction (conditional
or otherwise) by any Governmental Authority or any other Person for personal
injury (including sickness, disease or death), tangible or intangible property
damage, damage to the environment, nuisance, pollution, contamination or other
adverse effects on the environment, or for fines, penalties or restriction,
resulting from or based upon (i) the existence, or the continuation of the
existence, of a Release (including, without limitation, sudden or non-sudden
accidental or non-accidental Releases) of, or exposure to, any Hazardous
Material, or other Release in, into or onto the environment (including, without
limitation, the air, soil, surface water or groundwater) at, in, by, from or
related to any property owned, operated or leased by the Borrower or any of its
Subsidiaries or any activities or operations thereof; (ii) the environmental
aspects of the transportation, storage, treatment or disposal of Hazardous
Materials in connection with any property owned, operated or leased by the
Borrower or any of its Subsidiaries or their operations or facilities; or (iii)
the violation, or alleged violation, of any Environmental Laws or Environmental
Permits of or from any

7

--------------------------------------------------------------------------------

 

Governmental Authority relating to environmental matters connected with any
property owned, leased or operated by the Borrower or any of its Subsidiaries.

“Environmental Indemnity” means that certain Sixth Amended and Restated
Environmental Compliance and Indemnity Agreement of even date herewith by the
Borrower and the Parent and delivered to the Administrative Agent, together with
any other environmental risk or indemnity agreement hereafter executed with
respect to any of the Mortgaged Properties.

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters and includes (without limitation) the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C.
§9601 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §1801 et
seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §136 et
seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §6901 et
seq., the Toxic Substances Control Act, 15 U.S.C. §2601 et seq., the Clean Air
Act, 42 U.S.C. §7401 et seq., the Clean Water Act, 33 U.S.C. §1251 et seq., the
Occupational Safety and Health Act, 29 U.S.C. §651 et seq., (to the extent the
same relates to any Hazardous Materials), and the Oil Pollution Act of 1990, 33
U.S.C. §2701 et seq., as such laws have been amended or supplemented, and the
regulations promulgated pursuant thereto, and all analogous state and local
statutes.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) exposure to any Hazardous Materials in violation of any Environmental Law,
(c) the Release or threatened Release of any Hazardous Materials into the
environment in violation of any Environmental Law or (d) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Lien” means any lien in favor of any Governmental Authority
arising under any Environmental Law.

“Environmental Permit” means any permit required under any applicable
Environmental Law or under any and all supporting documents associated
therewith.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

8

--------------------------------------------------------------------------------

 

“Equity Issuance” means the issuance and sale after the Effective Date by the
Parent of any equity securities of the Parent to any Person who is not the
Parent or one of its Subsidiaries, including, without limitation, pursuant to
the exercise of options or warrants or pursuant to the conversion of any debt
securities to equity.

“Equity Percentage” means the aggregate ownership percentage of the Parent, or
its Subsidiary, in each Unconsolidated Affiliate, which shall be calculated as
Parent’s or such Subsidiary’s, nominal capital ownership interest in the
Unconsolidated Affiliate as set forth in the Unconsolidated Affiliate’s
organizational documents.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

EU Bail-In Legislation Schedule.  The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Amount” means the amount by which the Total Aggregate Asset Value
attributable to the Parent’s Equity Percentage of non-wholly owned Subsidiaries
exceeds twenty percent (20%) of the Total Aggregate Asset Value.

9

--------------------------------------------------------------------------------

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 2.18(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.16(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.16(a), and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by
it.  Notwithstanding the foregoing, if the Federal Funds Effective Rate shall be
less than zero, such rate shall be deemed zero for the purposes of this
Agreement.

“Financial Officer” means the chief financial officer or the chief accounting
officer of the Parent.

“Financing Statements” means all such Uniform Commercial Code financing
statements as the Administrative Agent shall reasonably require, duly authorized
by the Borrower and/or Parent to give notice of and to perfect or continue
perfection of the Lenders’ security interest in all Collateral.

“Fixed Charge Coverage Ratio” shall mean the ratio of (a) Adjusted EBITDA for
the immediately preceding calendar quarter; to (b) (i) all of the principal due
and payable and principal paid on the Indebtedness (other than amounts paid in
connection with balloon maturities) and including the Equity Percentage for such
amounts for Borrower’s unconsolidated affiliates, plus (ii) all Interest
Expense, plus (iii) the aggregate of all cash dividends paid or payable on any
preferred stock for the immediately preceding calendar quarter.  For the first
calculation of the Fixed Charge Coverage Ratio, Adjusted EBITDA and fixed
charges shall be adjusted for any Mortgaged Properties not owned for the entire
calculation period as if such Mortgaged Properties has been owned on the first
day of such calculation period.

10

--------------------------------------------------------------------------------

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is organized.  For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America, subject to the provisions of Section 1.04.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantor” means the Parent, and any other Person who from time to time has
executed a Guaranty as required by the terms of this Agreement.

“Guaranty” means a guaranty in the form of Exhibit C attached hereto.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law;
provided, that Hazardous Materials shall not include any such substances or
wastes utilized or maintained at the Real Property in the ordinary course of
business and in accordance with all applicable Environmental Laws.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Hedging Obligations” means, with respect to the Parent, any Borrower or any
Subsidiary of the Parent or a Borrower, any obligations arising under any
Hedging Agreement entered into with the Administrative Agent.

11

--------------------------------------------------------------------------------

 

“Interpolated Rate” means at  any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Rate for the
longest period for which the LIBO Rate is available that is shorter than the
Impacted Interest Period; and (b) the LIBO Rate for the shortest period for
which that LIBO Rate is available that exceeds the Impacted Interest Period, in
each case, at such time.

“Indebtedness” means, for any Person, without duplication, (a) all obligations
of such Person for borrowed money or with respect to deposits or advances of any
kind; (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, including mandatorily redeemable preferred stock; (c)
all obligations of such Person upon which interest charges are customarily paid;
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person; (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business); (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed; (g) all Guarantees by
such Person of Indebtedness of others other than customary non-recourse carveout
guarantees and standard environmental indemnitees until such time as a carveout
guarantee becomes a recourse obligation, except that, for any Guarantees of the
Indebtedness of an entity in which the Person owns less than 100% of the
ownership rights of such entity, which Indebtedness is secured by a first
mortgage lien on existing real properties, the amount for purposes of this
clause (g) shall be equal to the Allocated Guarantee Amount; (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty; and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefore as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.  Indebtedness shall be calculated on a
consolidated basis in accordance with GAAP, unless otherwise indicated herein,
and including (without duplication) the Equity Percentage of Indebtedness for
the Parent’s Unconsolidated Affiliates.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Initial Pool Assets” means the Mortgaged Properties identified on Schedule IPA.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Expense” shall mean all of the Parent’s paid, accrued or capitalized
interest expense on the Parent’s Indebtedness (whether direct, indirect or
contingent, and including, without limitation, interest on all convertible
debt), and including (without duplication) the Equity Percentage of Interest
Expense for the Parent’s Unconsolidated Affiliates.

“Interest Payment Date” means the first Business Day of each calendar month.

12

--------------------------------------------------------------------------------

 

“Interest Period” means with respect to any Eurodollar Borrowing, initially the
period commencing on the date of such Borrowing and ending on (but excluding)
the first Business Day of the next calendar month, and thereafter the one or
three month period commencing on (and including) the first Business Day of said
next calendar month and ending on (and excluding) the first Business Day in the
calendar month that is one or three months thereafter.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“KeyBank” means KeyBank, National Association, in its individual capacity.

“Lead Borrower” means SS Growth Operating Partnership, L.P., a Delaware limited
partnership.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.  

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.

“LIBO Rate” means, ror any Eurodollar Borrowing for any Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for U.S.
Dollars) for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that (i) if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided
further that if the LIBOR Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be
the Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement, and
(ii) if no such rate administered by ICE Benchmark Administration (or by such
other Person that has taken over the administration of such rate for U.S.
Dollars) is available to the Administrative Agent, the applicable LIBO Rate for
the relevant Interest Period shall instead be the rate determined by the
Administrative Agent to be the rate at which KeyBank or one of its Affiliate
banks offers to place deposits in U.S. dollars with first class banks in the
London interbank market at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, in the approximate amount
of the relevant Eurodollar Borrowing and having a maturity equal to such
Interest Period.  For any period during which a Reserve Percentage shall apply,
the LIBO Rate with respect to Eurodollar Borrowings shall be equal to the amount
determined above divided by an amount equal to 1 minus the Reserve Percentage.

13

--------------------------------------------------------------------------------

 

“Lien” means, with respect to an asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, negative pledge, collateral
assignment, encumbrance, deposit arrangement, charge or security interest in, on
or of such asset; (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; (c) the filing under the Uniform Commercial Code or
comparable law of any jurisdiction of any financing statement naming the owner
of the asset to which such Lien relates as debtor; (d) any other preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or other obligation; and (e) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities, including any dividend reinvestment or redemption plans.

“Liquidity”  means the aggregate of (i) Unrestricted Cash and Cash Equivalents,
and (ii) the difference between (a) the Borrowing Base Availability and (b) the
outstanding principal balance of the Obligations.

“Loan” means each loan made by the Lenders to the Borrower pursuant to this
Agreement and “Loans” means all loans made by the Lenders to the Borrower
pursuant to this Agreement.

“Loan Documents” means this Agreement, the Notes, the Guaranty, the Deed of
Trust, the Financing Statements, the Environmental Indemnity, the Subordination
of Management Fees, all Hedging Agreements entered into with the Administrative
Agent or any Lender in connection with the Loan, and all other instruments,
agreements and written obligations executed and delivered by any of the Credit
Parties in connection with the transactions contemplated hereby.

“Loan To Value Ratio” means the ratio of (a) the outstanding principal balance
of the Loans to (a) the Pool Value.

“Management Company” means SS Growth Property Management, LLC, a Delaware
limited liability company.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Parent,
Borrower and its Subsidiaries, taken as a whole, (b) the ability of any of the
Credit Parties to perform their obligations under the Loan Documents or (c) the
rights of or benefits available to the Administrative Agent or the Lenders under
the Loan Documents.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which any Credit Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.

“Maturity Date” means December 20, 2018.

“Maximum Loan Available Amount” means, on any date, an amount equal to the
lesser of (a) the aggregate Commitments or (b) the aggregate Borrowing Base
Availability.

“Maximum Rate” shall have the meaning set forth in Section 9.13.

14

--------------------------------------------------------------------------------

 

“Mortgaged Properties” means, initially, the Real Property described on Schedule
5.12 attached hereto, together with each other Real Property which is or is to
become subject to the Liens of a Deed of Trust in accordance with this Agreement
which shall meet each of the following criteria:

(a)such property is a self-storage property located in the United States;

(b)such property is free of any material environmental or structural defect
unless otherwise approved by the Required Lenders;

(c)such property is insured in form and substance reasonably satisfactory to
Administrative Agent; and

(d)such property is wholly owned 100% by a Borrower or a Subsidiary of the Lead
Borrower in fee.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Equity Proceeds” means the aggregate cash consideration received by Parent
in respect of any Equity Issuance, net of (a) direct costs (including, without
limitation, legal, accounting and investment banking fees and sales commissions)
and (b) taxes paid or payable as a result thereof; it being understood, (i) that
“Net Equity Proceeds” shall include, without limitation, any cash received upon
the sale or other disposition of any non-cash consideration received by Parent
in any Equity Issuance, and (ii) that “Net Equity Proceeds” shall not include
(x) cash proceeds that are applied to retire or redeem capital stock and (y)
cash proceeds in respect of any Equity Issuance pursuant to Parent’s
distribution reinvestment plan.

“Net Operating Income” shall mean, for any operating Real Property, the
difference between (a) any rentals, proceeds and other income received from such
property, less (b) an amount equal to all costs and expenses (excluding Interest
Expense, depreciation and amortization expense, asset management fees,
acquisition fees and expenses, self-administration and listing fees and any
expenditures that are capitalized in accordance with GAAP) incurred as a result
of, or in connection with, or properly allocated to, the operation or leasing of
such property during the determination period, less (c) the Capital Expenditure
Reserve.  Net Operating Income shall be calculated based on the immediately
preceding calendar quarter unless the Real Property has not been owned by the
Borrower or its Subsidiaries for the entirety of such calendar quarter, in which
event Net Operating Income shall be grossed up for such ownership period and may
be adjusted as reasonably approved by the Administrative Agent.

“Note” means a promissory note in the form attached hereto as Exhibit D payable
to a Lender evidencing certain of the obligations of the Borrower to such Lender
and executed by Borrower, as the same may be amended, supplemented, modified or
restated from time to time; “Notes” means, collectively, all of such Notes
outstanding at any given time.

“Obligations” means all liabilities, obligations, covenants and duties of any
Credit Party to the Administrative Agent and/or any Lender arising under or
otherwise with respect to any Loan Document, whether direct or indirect
(including those acquired by assumption), absolute or

15

--------------------------------------------------------------------------------

 

contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any proceeding under any bankruptcy or
other insolvency proceeding  naming such person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceedings.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, and not including the Excluded Taxes.

“Parent” means Strategic Storage Growth Trust, Inc., a Maryland corporation.

“Participant” shall have the meaning set forth in Section 9.04(c).

“Participant Register” shall have the meaning set forth in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a)Liens imposed by law for taxes that are not yet due or are being contested in
compliance with Section 5.05;

(b)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(c)deposits to secure the performance of bids, trade contracts, purchase,
construction or sales contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;

(d)Liens created under the Loan Documents;

(e)the Title Instruments, Liens and other matters described in the Title
Insurance Policy;

(f)uniform commercial code protective filings with respect to personal property
leased to the Borrower or any Subsidiary; and

(g)landlords’ liens for rent not yet due and payable;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than the Loans.

“Permitted Investments” means:

(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof

16

--------------------------------------------------------------------------------

 

to the extent such obligations are backed by the full faith and credit of the
United States of America), in each case maturing within one year from the date
of acquisition thereof;

(b)investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having an investment grade credit rating on the date of
acquisition;

(c)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d)fully collateralized repurchase agreements with a term of not more than 90
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e)investments in Subsidiaries and Unconsolidated Affiliates made in accordance
with, or not otherwise prohibited by, this Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pool” means the Mortgaged Properties that remain subject to a Lien under the
Loan and as are more particularly defined in Section 5.12.

“Pool Debt Yield” means the ratio, expressed as a percentage, of (a) Net
Operating Income from the Mortgaged Properties to (b) the outstanding principal
balance of the Loans.

“Pool Value” means, for the Mortgaged Properties in the Pool from time to time,
the aggregate Appraised Value of the Mortgaged Properties.  

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by KeyBank, National Association, as its prime rate in effect at its
principal office in Cleveland, Ohio; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Qualified ECP Party” means, in respect of any interest rate cap, swap or other
hedging obligation, each Person which is a Credit Party that has total assets
exceeding $10,000,000 at the time such Credit Party’s guarantee, mortgage and/or
other credit or collateral support, of such interest rate cap, swap or other
hedging obligation secured pursuant to the Deed of Trust becomes effective, or
otherwise constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder

17

--------------------------------------------------------------------------------

 

“Real Property” means, collectively, all interest in any land and improvements
located thereon (including direct financing leases of land and improvements
owned by a Credit Party), together with all equipment, furniture, materials,
supplies and personal property now or hereafter located at or used in connection
with the land and all appurtenances, additions, improvements, renewals,
substitutions and replacements thereof now or hereafter acquired by a Credit
Party.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the indoor or outdoor environment or into or out of any
property in violation of applicable Environmental Laws.

“Release Compliance Certificate” has the meaning set forth in Section 5.15(a)
hereof and a form of which is attached hereto as Exhibit B-2.

“Remedial Action” means all actions, including without limitation any capital
expenditures, required or necessary to (i) clean up, remove, treat or in any
other way address any Hazardous Material; (ii) prevent the Release or threat of
Release, or minimize the further Release, of any Hazardous Material so it does
not migrate or endanger public health or the environment; (iii) perform
pre-remedial studies and investigations or post-remedial monitoring and care; or
(iv) bring facilities on any property owned or leased by the Borrower or any of
its Subsidiaries into compliance with all Environmental Laws.

“Required Lenders” means, at any time, Lenders that are not Defaulting Lenders
having, in the aggregate, total Revolving Credit Exposures and unused
Commitments of at least 66-2/3% of the sum of the total Revolving Credit
Exposures and unused Commitments (excluding the Revolving Credit Exposures and
unused Commitments of such Defaulting Lenders) held by all of the Lenders at
such time; provided that (i) in the event there are less than three (3) Lenders
at the time in question, Required Lenders shall mean all of the Lenders
(excluding any Defaulting Lenders), (ii) if any Affiliate of a Lender becomes a
Lender, such parties will be considered as one Lender for purposes of this
definition, and (iii) as long as there is more than one (1) Lender hereunder, no
single Lender may take an action that requires the consent or approval of the
Required Lenders without the approval of at least one other Lender.

“Reserve Percentage” means for any Interest Period, that percentage which is
specified three (3) Business Days before the first day of such Interest Period
by the Board of Governors of the Federal Reserve System (or any successor) or
any other Governmental Authority with jurisdiction over Administrative Agent or
any Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting of or including (among other liabilities)
Eurocurrency liabilities in an amount equal to that portion of the Loan affected
by such Interest Period and with a maturity equal to such Interest Period.

18

--------------------------------------------------------------------------------

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any ownership interests in the
Parent, Borrower or any Subsidiary, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such ownership interests in the Parent or Borrower or any option, warrant
or other right to acquire any such shares of capital stock of the Parent or the
Borrower.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the Reserve Percentage (including any marginal,
special, emergency or supplemental reserves).  Eurodollar Loans shall be deemed
to constitute Eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent provided,
however, that for purposes of Sections 3.03, 3.05, 3.07, 3.09, 3.10, 3.13, 5.04,
5.05, 5.07, 5.08. 5.11, 6.02, 6.03, 6.04, 6.05, 6.06, 6.08 and 6.10 and
Subsections (i), (j) and (p) of Article VII, the term “Subsidiary” shall mean
only any corporation, limited liability company, partnership, association or
other entity that is Controlled by the Borrower.

“Tangible Net Worth” shall mean total assets (without deduction for accumulated
depreciation and accumulated amortization of lease intangibles) less (1) all
intangible assets and (2) all liabilities (including contingent and indirect
liabilities), all determined in accordance with GAAP, unless otherwise indicated
in this definition.  The term “intangible assets” shall include, without
limitation, (i) deferred charges, and (ii) the aggregate of all amounts
appearing on the assets side of any such balance sheet for franchises, licenses,
permits, patents, patent applications, copyrights, trademarks, trade names,
goodwill, treasury stock, experimental or organizational expenses and other like
intangibles (other than amounts related to the purchase price of a real property
which are allocated to lease intangibles).  The term “liabilities” shall
include, without limitation, (i) Indebtedness secured by Liens on Property of
the Person with respect to which Tangible Net Worth is being computed whether or
not such Person is liable for

19

--------------------------------------------------------------------------------

 

the payment thereof, (ii) deferred liabilities, and (iii) Capital Lease
Obligations.  Tangible Net Worth shall be calculated on a consolidated basis in
accordance with GAAP, unless otherwise indicated in this definition.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Title Instruments” means true and correct copies of all instruments of record
in the Office of the County Clerk, the Real Property Records or of any other
Governmental Authority affecting title to all or any part of the Mortgaged
Properties, including but not limited to those (if any) which impose restrictive
covenants, easements, rights-of-way or other encumbrances on all or any part of
the Mortgaged Properties.

“Title Insurance Policy” means, collectively, the policies of title insurance in
the aggregate face amounts equal to the aggregate Loan Commitment, issued in
favor of the Administrative Agent by a title insurance company satisfactory to
the Administrative Agent and insuring that title to the Mortgaged Properties is
vested in Borrower, free and clear of any Lien, objection, exception or
requirement, and that each Deed of Trust creates a valid first and prior lien on
all the Mortgaged Properties, subject only to the Permitted Encumbrances and
such other exceptions as may be approved in writing by the Administrative
Agent.  The Title Insurance Policy shall include such provisions and
endorsements as necessary to provide coverage on a revolving credit basis
(excluding creditor’s rights endorsements).

“Total Aggregate Asset Value” means the sum of (without duplication) (a) the
aggregate Value of all of Borrower’s, the Parent’s and their Subsidiaries’ Real
Property, plus (b) the amount of any Unrestricted Cash and Cash Equivalents of
the Parent, Borrower and its Subsidiaries.  For any non-wholly owned Real
Properties, Total Aggregate Asset Value shall be adjusted for the Borrower’s and
Subsidiaries’ pro rata ownership.

“Total Asset Value” means the Total Aggregate Asset Value minus the Excess
Amount.

“Total Leverage Ratio” shall mean the ratio (expressed as a percentage) of (a)
the Borrower’s Indebtedness plus the Parent’s Indebtedness to (b) Total Asset
Value.

“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents, the borrowing of Loans, and the use of the
proceeds thereof.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unconsolidated Affiliate” means, without duplication, in respect of any Person,
any other Person (other than a Person whose stock is traded on a national
trading exchange) in whom such Person holds a voting equity or ownership
interest and whose financial results would not be consolidated under GAAP with
the financial results of such Person on the consolidated financial statements of
such Person.

20

--------------------------------------------------------------------------------

 

Unrestricted Cash and Cash Equivalents.  As of any date of determination, the
sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value).  As used
in this definition, “Unrestricted” means the specified asset is not tenant
security deposits, or subject to any escrow, reserves or Liens or similar claims
of any kind in favor of any Person (other than any statutory right of set off)
and is readily available for use by the Borrower in its discretion.

“Unused Fee” has the meaning provided for in Section 2.11(a).

“Value” means the sum of:

(a)for an existing Real Property that is not in the Pool, (i) during the first
thirty-six (36) months of the Parent’s or its Subsidiaries’ ownership of such
Real Property, cost basis and (ii) thereafter, annualized prior quarter Net
Operating Income divided by seven and one quarter percent (7.25%); plus

(b)for a Real Property that is under development or redevelopment or is
undeveloped land, (i) cost basis until the date that is twenty-four (24) months
after the commencement of operations on such Real Property and (ii) thereafter,
annualized prior quarter Net Operating Income divided by seven and one quarter
percent (7.25%); plus

(c)for Real Property that is in the Pool, the aggregate Pool Value.

For Real Property not owned for the entire prior quarter, for purposes of the
Value calculation, Net Operating Income shall be grossed up for such ownership
period and may be adjusted as reasonably approved by Administrative
Agent.  Further, Net Operating Income from Real Property no longer owned at the
end of a fiscal quarter in question shall be excluded from the Value
calculation.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Write-Down and Conversion Powers. With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02   Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).  Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03   Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes,” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any

21

--------------------------------------------------------------------------------

 

agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof,” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04   Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP (provided that, notwithstanding any provision herein to the
contrary, the financial covenants set forth herein shall be calculated based on
the Parent’s Equity Percentage of Subsidiaries which are not wholly owned
directly or indirectly by the Parent, notwithstanding that GAAP requires that
such Subsidiaries be consolidated), as in effect from time to time; provided
that, if the Lead Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Lead Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision  amended in accordance herewith.

SECTION 1.05   Designation of Lead Borrower as Agent for Borrower

(a)Each Borrower hereby irrevocably designates and appoints the Lead Borrower as
that Borrower’s agent to obtain loans and advances under this Agreement, the
proceeds of which shall be available to each Borrower as set forth herein.  As
the disclosed principal for its agent, each Borrower shall be obligated to the
Administrative Agent and the Lenders on account of loans and advances so made
under this Agreement as if made directly by the Lenders to that Borrower,
notwithstanding the manner by which such loans and advances are recorded on the
books and records of the Lead Borrower and/or of any Borrower (including,
without limitation, on account of any such treatment of said loan or advance as
an equity investment in a Borrower by Lead Borrower).

(b)Each Borrower recognizes that credit available to it under this Agreement is
in excess of and on better terms than it otherwise could obtain on and for its
own account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers.  Consequently, each
Borrower, jointly and severally, hereby assumes and agrees fully, faithfully,
and punctually to discharge all Indebtedness and other Obligations of all of the
Borrowers.

22

--------------------------------------------------------------------------------

 

(c)The Lead Borrower shall act as a conduit for each Borrower (including itself,
as a “Borrower”) on whose behalf the Lead Borrower has requested a loan or other
advance under this Agreement.

(d)The proceeds of each loan and advance provided under this Agreement which is
requested by the Lead Borrower shall be advanced as and when otherwise provided
herein or as otherwise indicated by the Lead Borrower.  The Lead Borrower shall
cause the transfer of the proceeds thereof to the Borrower(s) on whose behalf
such loan and advance was obtained.  Neither the Administrative Agent nor any
Lender shall have any obligation to see to the application of such proceeds.

(e)Each Borrower hereby irrevocably designates and appoints the Lead Borrower as
that Borrower’s attorney-in-fact to act in the Borrower’s name and stead and to
do and perform all matters, to grant to the Administrative Agent for the benefit
of the Lenders a security interest in the Collateral, transact all business, and
make, execute and acknowledge all Loan Documents and other instruments relating
to this Agreement including but not limited to, this Agreement, the Note, and
the Mortgage.  The Borrowers hereby acknowledge and agree that the power of
attorney created hereby is coupled with an interest.

(f)Nothing contained herein shall be deemed or otherwise construed to modify,
waive, or otherwise limit the obligations of Guarantor under its respective
Guaranty to the Administrative Agent and the Lenders.

ARTICLE II

The Loans

SECTION 2.01   Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender's Revolving Credit Exposure exceeding such
Lender's Commitment or (b) the sum of the total Revolving Credit Exposures
exceeding the total Maximum Loan Available Amount; provided however, that no
Lender shall be obligated to make a Revolving Loan in excess of such Lender’s
Applicable Percentage of the difference between the Maximum Loan Available
Amount and the Revolving Credit Exposure.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay (without penalty or premium, except as provided in Section 2.15) and
reborrow Revolving Loans.

SECTION 2.02   Loans and Borrowings.

(a)Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b)Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance
herewith.  Each Lender at

23

--------------------------------------------------------------------------------

 

its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.  

(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000.00 and not less than $1,000,000.00.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000.00 and not less than $1,000,000.00, provided that
an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments.  Borrowings of more than one Type may
be outstanding at the same time; provided that there shall not at any time be
more than a total of six (6) Eurodollar Borrowings outstanding.  

(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03   Requests for Revolving Borrowings.  To request a Borrowing, Lead
Borrower (on behalf of the Borrower) shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurodollar Borrowing, not later
than 12:00 Pacific, Los Angeles, California time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 12:00 Pacific, Los Angeles, California time, one Business Day before the
date of the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in the form of Exhibit E
attached hereto, together with a Borrowing Base Certificate, and hereby made a
part hereof and signed by Lead Borrower, on behalf of the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i)the aggregate amount of the requested Borrowing;

(ii)the date of such Borrowing, which shall be a Business Day;

(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(iv)in the case of a Eurodollar Borrowing, the Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; and

(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified in the
Borrowing Request, then the requested Revolving Borrowing shall be an ABR
Borrowing.  If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration, in the case of a Eurodollar
Borrowing.  Promptly following receipt of a Borrowing Request in accordance with
this Section,

24

--------------------------------------------------------------------------------

 

the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04   Intentionally Omitted.

SECTION 2.05   Reduction of Commitments.

(a)Unless previously terminated by the Administrative Agent or Borrower in
accordance with this Agreement, the Commitments shall terminate on the Maturity
Date.

(b)The Borrower may only reduce the Commitments without the prior written
consent of the Administrative Agent and all of the Lenders in the following
circumstances:  the Borrower may from time to time reduce the Commitments,
provided that each reduction in the Commitments shall be in an amount that is at
least $10,000,000 and an integral multiple of $500,000, and the total
Commitments may not be reduced to less than $20,000,000 unless the Commitments
are reduced to zero and terminated.  The Borrower shall not reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.09(b), the total Revolving Credit Exposures would
exceed the Maximum Loan Available Amount as reduced.

(c)The Lead Borrower shall notify the Administrative Agent of any election to
reduce the Commitments under Section 2.05(b) at least three (3) Business Days
prior to the effective date of such reduction, specifying such election and the
effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Lead Borrower pursuant to this Section shall be
irrevocable.  Any reduction of the Commitments shall be permanent.  Each
reduction in the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.  A reduction in the outstanding
principal balance shall not constitute a reduction in the Commitments without
the notice required above being delivered to Administrative Agent as set forth
above.

SECTION 2.06   Funding of Borrowings.

(a)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Boston, Massachusetts time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in Boston, Massachusetts, or wire
transferred to such other account or in such manner as may be designated by the
Borrower in the applicable Borrowing Request.

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may, after giving notice to the Borrower of its intent to
advance funds on behalf of a Lender, assume that such Lender has made such share
available on such date in accordance with paragraph (a) of this Section and may,
in reliance upon such assumption, make available to the Borrower a

25

--------------------------------------------------------------------------------

 

corresponding amount. The Borrower shall have the right to withdraw its request
for such Borrowing upon receipt of any such notice from the Administrative
Agent.  In the event the Administrative Agent does advance funds on behalf of a
Lender, and such Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the corresponding Loan made to the Borrower.  If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.07   Interest Elections.

(a)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b)To make an election pursuant to this Section, the Lead Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.04 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
the form of a Borrowing Request (with proper election made for an interest rate
election only) and signed by the Borrower.

(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

26

--------------------------------------------------------------------------------

 

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Lead Borrower, then, so long as
an Event of Default is continuing (i) no outstanding Borrowing may be converted
to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

SECTION 2.08   Intentionally Omitted.

SECTION 2.09   Repayment of Loans; Evidence of Debt.

(a)The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date.  At the request of each Lender, the Loans
made by such Lender shall be evidenced by a Note payable to such Lender in the
amount of such Lender’s Commitment.

(b)If at any time the total Revolving Credit Exposure of the Lenders exceeds the
then effective Maximum Loan Available Amount, the Borrower shall prepay the
Loans in an amount equal to such excess within five (5) Business Days after such
occurrence.

(c)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(d)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received

27

--------------------------------------------------------------------------------

 

by the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(e)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein, absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

SECTION 2.10   Prepayment of Loans.

(a)The Borrower shall have the right at any time and from time to time to prepay
(including in connection with a partial release of any Mortgaged Property),
without penalty, any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section, and subject to Section 2.15, if
applicable.

(b)The Lead Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., Los Angeles,
California time, three (3) Business Days before the date of prepayment, or (ii)
in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m., Los
Angeles, California time, one Business Day before the date of prepayment.  Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid.  Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Borrowing shall be in an amount that is an integral multiple of
$100,000.00 and not less than $500,000.00.  Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.

(c)In connection with the prepayment of any Loan prior to the expiration of the
Interest Period applicable thereto, the Borrower shall also pay any applicable
expenses pursuant to Section 2.15.  

SECTION 2.11   Fees.

(a)The Borrower agrees to pay to the Administrative Agent for the pro rata
account of each Lender an unused fee (the “Unused Fee”), which Unused Fee shall
accrue at (i) 0.20% per annum on the average daily unused amount of the
aggregate Commitments of the Lenders, to the extent utilization is greater than
or equal to fifty percent (50%) of the aggregate Commitments and (ii) 0.25% per
annum on the average daily unused amount of the aggregate Commitments of the
Lenders, to the extent utilization is less than fifty percent (50%) of the
aggregate Commitments, in each case, during the period from and including the
date of this Agreement to the date on which such Commitments terminate.

(b)Upon the execution hereof, the Borrower agrees to pay to the Administrative
Agent, for its own account, a commitment fee equal to $200,000.00.

28

--------------------------------------------------------------------------------

 

(c)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees and participation fees, to the Lenders.  Fees paid under this
Agreement shall not be refundable under any circumstances.

SECTION 2.12   Interest.

(a)The Loans comprising each ABR Borrowing shall bear interest at the lesser of
(x) the Alternate Base Rate plus the Applicable Rate, or (y) the Maximum Rate.

(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
lesser of (a) the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate, or (b) the Maximum Rate.

(c)Notwithstanding the foregoing, (A) if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, after
applicable grace periods, such overdue amount shall bear interest, after as well
as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, the lesser of (x) 4% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section, or (y) the
Maximum Rate, or (ii) in the case of any other amount, the lesser of (x) 4% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section,
or (y) the Maximum Rate; and (B) after the occurrence of any Event of Default,
at the option of the Administrative Agent, or if the Administrative Agent is
directed in writing by the Required Lenders to do so, the Loan shall bear
interest at a rate per annum equal to the lesser of (x) 4% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section, or (y) the Maximum Rate (the foregoing increased interest rate, as
applicable, referred to as the “Default Rate”).

(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon the Maturity Date; provided that (i)
interest accrued pursuant to paragraph (c) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e)All interest hereunder shall be computed on the basis of a year of 360 days
and twelve (12) 30-day months, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.13   Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

29

--------------------------------------------------------------------------------

 

(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, or the LIBO Rate, as applicable, for such
Interest Period; or

(b)the Administrative Agent is advised by the Required Lenders that (i) the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period and (ii) such fact is generally applicable to its loans of
this type to similar borrowers, as evidenced by a certification from such
Lenders, then the Administrative Agent shall give notice thereof to the Lead
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Lead Borrower and
the Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

SECTION 2.14   Increased Costs.

(a)If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii)impose on any Lender or the London interbank market any other condition
(other than one relating to Excluded Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender,

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b)If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
as the case may be,

30

--------------------------------------------------------------------------------

 

such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender notifies the Lead Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.15   Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default, (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(b)), or (d)
the assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Lead Borrower pursuant
to Section 2.19, then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event.  In the case
of a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender to be the excess, if any, of (i)
the amount of interest which would have accrued on the principal amount of such
Loan had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

SECTION 2.16   Taxes.

(a)Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or

31

--------------------------------------------------------------------------------

 

Other Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.  

(b)In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)The Borrower shall indemnify the Administrative Agent and each Lender, within
ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that the Borrower receives ten (10) days prior written
notice from the Administrative Agent that it intends to pay any Indemnified
Taxes or Other Taxes.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.  

(d)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Lead Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Lead Borrower as will permit such payments to be
made without withholding or at a reduced rate.    If a payment made to a Lender
under any Loan Document would be subject to U.S. federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Lead Borrower and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Lead Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Lead Borrower or the Administrative Agent as may be
necessary for the Lead Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct

32

--------------------------------------------------------------------------------

 

and withhold from such payment.  Solely for purposes of this clause (e), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

SECTION 2.17   Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Sections 2.14,
2.15 or 2.16, or otherwise) prior to 1:00 p.m., Los Angeles, California time, on
the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its main offices in
Cleveland, Ohio, except that payments pursuant to Sections 2.16, 2.17, 2.18 and
9.03 shall be made directly to the Persons entitled thereto.  If the
Administrative Agent receives a payment for the account of a Lender prior to
1:00 p.m., Los Angeles, California time, such payment must be delivered to the
Lender on the same day and if it is not so delivered due to the fault of the
Administrative Agent, the Administrative Agent shall pay to the Lender entitled
to the payment interest thereon for each day after payment should have been
received by the Lender pursuant hereto until the Lender receives payment, at the
Federal Funds Effective Rate.  If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in Dollars.

(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans, other than to the Borrower or any Subsidiary or Affiliate thereof (as to
which the provisions of this paragraph shall apply).  The Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender

33

--------------------------------------------------------------------------------

 

acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d)Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.06(b) or 2.17(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.18   Defaulting Lenders.

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 9.02.

(ii)Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by Administrative Agent for the account of a Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to Administrative Agent by
that Defaulting Lender pursuant to Section 9.08), shall be applied at such time
or times as may be determined by Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to Administrative Agent
hereunder; second, if so determined by Administrative Agent, to be held as cash
collateral for future funding obligations of such Defaulting Lender; third, as
the applicable Borrower may request (so long as no Default or Event of Default
exists other than a Default or Event of Default resulting directly from the
Defaulting Lender’s breach of its obligations under this Credit Agreement), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Credit Agreement, as determined by
Administrative Agent; fourth, if so determined by Administrative Agent and the
applicable Borrower, to be held in a non-interest

34

--------------------------------------------------------------------------------

 

bearing deposit account and released in order to satisfy obligations of such
Defaulting Lender to fund Loans under this Credit Agreement; fifth, to the
payment of any amounts owing to the non-Defaulting Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Credit Agreement; sixth, so long as no Default or Event
of Default exists other than a Default or Event of Default resulting directly
from the Defaulting Lender’s breach of its obligations under this Credit
Agreement), to the payment of any amounts owing to the applicable Borrower as a
result of any judgment of a court of competent jurisdiction obtained by such
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Credit Agreement; and seventh, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if: (x) such payment is a payment of the principal amount of any
Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share; and (y) such Loans were made at a time when the conditions
set forth in Section 4.02 were satisfied or waived, such payment shall be
applied solely to pay the Loans of all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of such Defaulting
Lender.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.18(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii)Certain Fees.  A Defaulting Lender shall not be entitled to receive any
Unused Fee pursuant to Section 2.11 for any period during which such Lender is a
Defaulting Lender (and the applicable Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender).

(b)Defaulting Lender Cure.  If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), such Defaulting Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as Administrative Agent may determine to be necessary to
cause the Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages, whereupon such Defaulting Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while such Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no cessation in
status as Defaulting Lender will constitute a waiver or release of any claim of
any party hereunder arising during the period that such Lender was a Defaulting
Lender.

35

--------------------------------------------------------------------------------

 

SECTION 2.19   Mitigation Obligations; Replacement of Lenders.

(a)Each Lender will notify the Lead Borrower of any event occurring after the
date of this Agreement which will entitle such Person to compensation pursuant
to Sections 2.12 and 2.14 as promptly as practicable after it obtains knowledge
thereof and determines to request such compensation, provided that such Person
shall not be liable for the failure to provide such notice.  If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any additional amount to any such Person or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to avoid or minimize the amounts payable, including, without
limitation, the designation of a different lending office for funding or booking
its Loans hereunder or the assignment of its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)If any Lender requests compensation under Section 2.12, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.12 or payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders and the Administrative Agent
that:

SECTION 3.01   Organization; Powers.  Each Credit Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the

36

--------------------------------------------------------------------------------

 

failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.  

SECTION 3.02   Authorization; Enforceability.  The Transactions are within the
corporate, partnership or limited liability company powers (as applicable) of
the respective Credit Parties and have been duly authorized by all necessary
corporate, partnership or limited liability company action.  This Agreement and
the Loan Documents have been duly executed and delivered by each Credit Party
which is a party thereto and constitute the legal, valid and binding obligation
of each such Person, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03   Governmental Approvals; No Conflicts.  The Transactions (a) to
the actual knowledge of the Borrower, do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect or
which shall be completed at the appropriate time for such filings under
applicable securities laws, (b) to the actual knowledge of the Borrower, will
not violate any applicable law or regulation or the charter, by-laws or other
organizational documents of any Credit Party or any of the Borrower’s
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon any Credit Party or any of the Borrower’s Subsidiaries or its assets, or
give rise to a right thereunder to require any payment to be made by any Credit
Party or any of the Borrower’s Subsidiaries, and (d) will not result in the
creation or imposition of any Lien on any asset of any Credit Party or any of
the Borrower’s Subsidiaries, except pursuant to the Deed of Trust.

SECTION 3.04   Financial Condition; No Material Adverse Change.

(a)The Parent has heretofore furnished to the Lenders financial statements of
the Parent as of and for the period ending December 31, 2016 reported on by
CohnReznick LLC, independent public accountants, for the Parent, and the
internally-prepared financial statements of the Parent as of and for the period
ending September 30, 2017.  Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Parent and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.

(b)Since September 30, 2017, no event has occurred which could reasonably be
expected to have a Material Adverse Effect.

SECTION 3.05   Properties.

(a)Subject to Liens permitted by Section 6.01, each of the Borrower and its
Subsidiaries has title to, or valid leasehold interests in, all its real and
personal property material to its business, except for minor defects in title
and title defects disclosed to Lenders that do not

37

--------------------------------------------------------------------------------

 

interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

(b)Subject to the property conditions reports obtained by the Borrower or a
Subsidiary at the time of acquisition with respect to each Real Property, all
components of all improvements included within the Real Property owned or
leased, as lessee, by any Credit Party, including, without limitation, the roofs
and structural elements thereof and the heating, ventilation, air conditioning,
plumbing, electrical, mechanical, sewer, waste water, storm water, paving and
parking equipment, systems and facilities included therein, are in good working
order and repair, subject to such exceptions which are not reasonably likely to
have, in the aggregate, a Material Adverse Effect.  All water, gas, electrical,
steam, compressed air, telecommunication, sanitary and storm sewage lines and
systems and other similar systems serving the Real Property owned or leased by
any Credit Party are installed and operating and are sufficient to enable the
Real Property to continue to be used and operated in the manner currently being
used and operated, and no Credit Party has any knowledge of any factor or
condition that reasonably could be expected to result in the termination or
material impairment of the furnishing thereof, subject to such exceptions which
are not likely to have, in the aggregate, a Material Adverse Effect.  No
improvement or portion thereof is dependent for its access, operation or utility
on any land, building or other improvement not included in the Real Property
owned or leased by the Borrower or its Subsidiaries, other than for access
provided pursuant to a recorded easement or other right of way establishing the
right of such access subject to such exceptions which are not likely to have, in
the aggregate, a Material Adverse Effect.

(c)To each Credit Party’s actual knowledge, all franchises, licenses,
authorizations, rights of use, governmental approvals and permits (including all
certificates of occupancy and building permits) required to have been issued by
Governmental Authority to enable all Real Property owned or leased by Borrower
or any of its Subsidiaries to be operated as then being operated have been
lawfully issued and are in full force and effect, other than those which the
failure to obtain in the aggregate could not be reasonably expected to have a
Material Adverse Effect.  No Credit Party is in violation of the terms or
conditions of any such franchises, licenses, authorizations, rights of use,
governmental approvals and permits, which violation would reasonably be expected
to have a Material Adverse Effect.

(d)None of the Credit Parties has received any notice or has any actual
knowledge, of any pending, threatened or contemplated condemnation proceeding
affecting any Real Property owned or leased by Borrower or any of its
Subsidiaries or any part thereof, or any proposed termination or impairment of
any parking (except as contemplated in any approved expansion approved by
Administrative Agent), at any such owned or leased Real Property or of any sale
or other disposition of any Real Property owned or leased by Borrower or any of
its Subsidiaries or any part thereof in lieu of condemnation, which in the
aggregate, are reasonably likely to have a Material Adverse Effect.

(e)Except for events or conditions not reasonably likely to have, in the
aggregate, a Material Adverse Effect, (i) no portion of any Real Property owned
or leased by Borrower or any of its Subsidiaries has suffered any material
damage by fire or other casualty loss which has not heretofore been completely
repaired and restored to its condition prior to such casualty, and (ii) no
portion of any Real Property owned or leased by Borrower or any of its
Subsidiaries is

38

--------------------------------------------------------------------------------

 

located in a special flood hazard area as designated by any federal Government
Authorities or any area identified by the insurance industry or other experts
acceptable to the Administrative Agent as an area that is a high probable
earthquake or seismic area, except as set forth on Schedule 3.05(e).

(f)There are no Persons operating or managing any Mortgaged Property other than
the Borrower and the Management Company pursuant to (i) the management
agreements delivered to Administrative Agent as of the Effective Date, and (ii)
such other management agreements in form and substance reasonably satisfactory
to the Administrative Agent.  To Borrower’s actual knowledge, except as
disclosed on the Current Survey no improvement or portion thereof, or any other
part of any Mortgaged Property, is dependent for its access, operation or
utility on any land, building or other improvement not included in such
Mortgaged Property, other than for access provided pursuant to a recorded
easement or other right of way establishing the right of such access.

SECTION 3.06   Intellectual Property.  To the actual knowledge of each Credit
Party, such Credit Party owns, or is licensed to use, all patents and other
intellectual property material to its business, and the use thereof by such
Credit Party does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No claim or
litigation regarding any slogan or advertising device, project, process, method,
substance, part or component or other material employed, or now contemplated to
be employed by any Credit Party, is pending or threatened, the outcome of which
could reasonably be expected to have a Material Adverse Effect.

SECTION 3.07   Litigation and Environmental Matters.

(a)Except as set forth in Schedule 3.07 attached hereto, there are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting any Credit Party or any of the Borrower’s Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

(b)Except as disclosed in the environmental reports obtained by the Borrower or
a Subsidiary at the time of acquisition with respect to each Real Property and
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect:

(i)to the actual knowledge of the Credit Parties, all Real Property leased or
owned by Borrower or any of its Subsidiaries is free from contamination by any
Hazardous Material, except to the extent such contamination could not reasonably
be expected to cause a Material Adverse Effect;

(ii)to the actual knowledge of the Credit Parties, the operations of Borrower
and its Subsidiaries, and the operations at the Real Property leased or

39

--------------------------------------------------------------------------------

 

owned by Borrower or any of its Subsidiaries are in compliance with all
applicable Environmental Laws, except to the extent such noncompliance could not
reasonably be expected to cause a Material Adverse Effect;

(iii)neither the Borrower nor any of its Subsidiaries have known liabilities
with respect to Hazardous Materials and, to the knowledge of each Credit Party,
no facts or circumstances exist which could reasonably be expected to give rise
to liabilities with respect to Hazardous Materials, in either case, except to
the extent such liabilities could not reasonably be expected to have a Material
Adverse Effect;

(iv)to the actual knowledge of Borrower, (A) the Borrower and its Subsidiaries
and all Real Property owned or leased by Borrower or its Subsidiaries have all
Environmental Permits necessary for the operations at such Real Property and are
in compliance with such Environmental Permits; (B) there are no legal
proceedings pending nor, to the actual knowledge of any Credit Party, threatened
to revoke, or alleging the violation of, such Environmental Permits; and (C)
none of the Credit Parties have received any notice from any source to the
effect that there is lacking any Environmental Permit required in connection
with the current use or operation of any such properties, in each case, except
to the extent the nonobtainment or loss of an Environmental Permit could not
reasonably be expected to have a Material Adverse Effect;

(v)neither the Real Property currently leased or owned by Borrower nor any of
its Subsidiaries, nor, to the actual knowledge of any Credit Party, (x) any
predecessor of any Credit Party, nor (y) any of Credit Parties’ Real Property
owned or leased in the past, nor (z) any owner of Real Property leased or
operated by Borrower or any of its Subsidiaries, are subject to any outstanding
written order or contract, including Environmental Liens, with any Governmental
Authority or other Person, or to any federal, state, local, foreign or
territorial investigation of which a Credit Party has been given notice
respecting (A) Environmental Laws, (B) Remedial Action, (C) any Environmental
Claim; or (D) the Release or threatened Release of any Hazardous Material, in
each case, except to the extent such written order, contract or investigation
could not reasonably be expected to have a Material Adverse Effect;

(vi)none of the Credit Parties are subject to any pending legal proceeding
alleging the violation of any Environmental Law nor, to the actual knowledge of
each Credit Party, are any such proceedings threatened, in either case, except
to the extent any such proceedings could not reasonably be expected to have a
Material Adverse Effect;

(vii)neither the Borrower nor any of its Subsidiaries nor, to the actual
knowledge of each Credit Party, any predecessor of any Credit Party, nor to the
actual knowledge of each Credit Party, any owner of Real Property leased by
Borrower or any of its Subsidiaries, have filed any notice under federal, state
or local, territorial or foreign law indicating past or present treatment,
storage, or

40

--------------------------------------------------------------------------------

 

disposal of or reporting a Release of Hazardous Material into the environment,
in each case, except to the extent such Release of Hazardous Material could not
reasonably be expected to have a Material Adverse Effect;

(viii)none of the operations of the Borrower or any of its Subsidiaries or, to
the actual knowledge of each Credit Party, of any owner of premises currently
leased by  Borrower or any of its Subsidiaries or of any tenant of premises
currently leased from Borrower or any of its Subsidiaries, involve or previously
involved the generation, transportation, treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Part 261.3 (in effect as of the date
of this Agreement) or any state, local, territorial or foreign equivalent, in
violation of Environmental Laws; and

(ix)to the actual knowledge of the Credit Parties, there is not now, nor has
there been in the past (except, in all cases, to the extent the existence
thereof could not reasonably be expected to have a Material Adverse Effect), on,
in or under any Real Property leased or owned by Borrower or any of its
Subsidiaries, or any of their predecessors (A) any underground storage tanks or
surface tanks, dikes or impoundments (other than for surface water); (B) any
friable asbestos-containing materials; (C) any polychlorinated biphenyls; or (D)
any radioactive substances other than naturally occurring radioactive material.

SECTION 3.08   Compliance with Laws and Agreements.  Each of the Credit Parties
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or to its knowledge, its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No Default has
occurred and is continuing.

SECTION 3.09   Investment and Holding Company Status; EEA Financial
Institution.  Neither any of the Credit Parties nor any of the Borrower’s
Subsidiaries is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.  None of the Credit Parties is an EEA Financial
Institution.

SECTION 3.10   Taxes.  Each Credit Party and each of the Borrower’s Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11   ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The Borrower does not have any Plans as of
the date hereof.  As to any future Plan the present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for

41

--------------------------------------------------------------------------------

 

purposes of Statement of Financial Accounting Standards No. 87) will not exceed
the fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) will not exceed the fair market value of the assets of all such underfunded
Plans.

SECTION 3.12   Disclosure.  The Borrower has disclosed or made available to the
Lenders all Material Contracts and material corporate or other restrictions to
which it, any other Credit Party, or any of its Subsidiaries is subject, and all
other matters known to it, that, in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.  None of the reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

SECTION 3.13   Insurance.  Borrower has provided to Administrative Agent an
insurance schedule which accurately sets forth, in all material respects, as of
the Effective Date all insurance policies and programs currently in effect with
respect to the Mortgaged Properties, specifying for each such policy and
program, (i) the amount thereof, (ii) the risks insured against thereby, (iii)
the name of the insurer and each insured party thereunder, (iv) the policy or
other identification number thereof and (v) the expiration date thereof, with
Administrative Agent, for the benefit of the Lenders, being named as mortgagee,
additional insured and loss payee, as applicable.  Such insurance policies and
programs (or such other similar policies as are permitted pursuant to Section
5.06) are currently in full force and effect, and, together with payment by the
insured of scheduled deductible payments, are in amounts sufficient to cover the
replacement value of the respective assets of the Borrower and its Subsidiaries.

SECTION 3.14   Margin Regulations.  The Borrower is not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board), and no proceeds of any
Loan will be used to purchase or carry any margin stock.

SECTION 3.15   Subsidiaries; REIT Qualification.  As of the Effective Date, the
Parent has only the direct Subsidiaries listed on Schedule 3.15 attached
hereto.  The Lead Borrower is a Delaware limited partnership taxed as a
partnership for federal income tax purposes and each other Borrower is a
Delaware limited liability company wholly-owned by the Lead Borrower and is
treated as a disregarded entity for federal income tax purposes.  The Parent is
a Maryland corporation duly organized pursuant to articles of incorporation
filed with the Maryland Department of Assessments and Taxation, and is in good
standing under the laws of Maryland. The Parent intends to conduct its business
in a manner which will enable it to qualify as a real estate investment trust
under, and to be entitled to the benefits of, §856 of the Code, and intends to
elect to be treated as and will be entitled to the benefits of a real estate
investment trust thereunder effective as of January 1, 2014.

42

--------------------------------------------------------------------------------

 

ARTICLE IV

Conditions

SECTION 4.01   Effective Date.  The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02)
(the “Effective Date”):

(a)The Administrative Agent (or its counsel) shall have received from each
Credit Party either (i) a counterpart of this Agreement and all other Loan
Documents to which it is party signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of each such Loan Document other than
the Notes) that such party has signed a counterpart of the Loan Documents,
together with copies of all Loan Documents.

(b)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Mastrogiovanni Mersky & Flynn, P.C., counsel for the Borrower and the
Guarantor, and such other counsel as the Administrative Agent may approve,
covering such matters relating to the Credit Parties, the Loan Documents or the
Transactions as the Required Lenders shall reasonably request.  The Borrower
hereby requests such counsel to deliver such opinion.

(c)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Credit Parties, the
authorization of the Transactions and any other legal matters relating to the
Credit Parties, this Agreement (including each Credit Party’s compliance with
Section 9.14 and other customary "know your customer" requirements) or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(d)The Administrative Agent shall have received a Compliance Certificate, dated
the date of this Agreement and signed by a Financial Officer of Parent, in form
and substance reasonably satisfactory to the Administrative Agent.

(e)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

(f)The Administrative Agent shall have received copies of all other Loan
Documents (including amendments to the existing Deeds of Trust), the
Environmental Assessment, the Title Insurance Policy (or endorsements to the
existing Title Insurance Policies) and the Current Survey (in each instance as
delivered in connection with the original closing of the Loan, with the
Administrative Agent receiving an acceptable endorsement to each Title Policy),
property condition assessments, insurance certificates, and such other due
diligence information as the Administrative Agent may require for each Mortgaged
Property.

43

--------------------------------------------------------------------------------

 

The Administrative Agent shall notify the Lead Borrower of the Effective Date,
and such notice shall be conclusive and binding.

SECTION 4.02   Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a)The representations and warranties of each Credit Party set forth in this
Agreement, in any other Loan Document shall be true and correct on and as of the
date of such Borrowing.

(b)At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

(c)With respect to any requested Borrowings after the Initial Borrowing, the
Borrower shall have complied with Section 2.04.

(d)The Administrative Agent shall have received a Compliance Certificate and a
Borrowing Base Certificate signed by a Financial Officer of Borrower.  

(e)All due diligence and additional Loan Documents related to any new Mortgaged
Property shall have been approved, executed and delivered to the Administrative
Agent.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01   Financial Statements; Ratings Change and Other Information.  The
Borrower will furnish to the Administrative Agent and each Lender:

(a)within 120 days after the end of each fiscal year of the Parent, the Parent’s
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, together
with all notes thereto, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by BDO USA LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b)within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, (i) the Parent’s consolidated balance sheet and
related statements of

44

--------------------------------------------------------------------------------

 

operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Parent on a consolidated basis in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes, (ii)
a Real Property Portfolio Summary Schedule, broken out by Mortgaged Properties
in the Pool, detailing or including at a minimum, the property name and address,
square footage, percentage of ownership, number of units, cost basis, occupancy,
annualized prior quarter net operating income, and (iii) operating statements,
rent roll and accounts receivable aging for each Mortgaged Property;

(c)concurrently with the delivery thereof, copies of all quarterly and annual
reporting provided to the investors in the Parent;

(d)concurrently with any delivery of financial statements under clause (a) or
(b) above, a compliance certificate of a Financial Officer of the Parent (the
“Compliance Certificate”) in the form of Exhibit B attached hereto, and a
Borrowing Base Certificate;

(e)promptly after the same become publicly available for Forms 10-K and 10-Q
described below, and upon written request for items other than Forms 10-K and
10-Q described below, copies of all periodic and other reports, proxy statements
and other materials filed by the Parent, the Borrower or any Subsidiary with the
Securities and Exchange Commission (including registration statements and
reports on Form 10-K, 10-Q and 8-K (or their equivalents)), or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Parent or the Borrower
to its shareholders generally, as the case may be; and

(f)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of any Credit Party or any
Subsidiary of the Borrower, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender may reasonably request.

SECTION 5.02   Financial Tests.  The Parent and the Borrower shall have and
maintain, on a consolidated basis in accordance with GAAP, tested as of the
close of each fiscal quarter:

(a)a Total Leverage Ratio no greater than forty percent (40%);

(b)a Tangible Net Worth not at any time to be less than (i) $200,489,390.00,
plus (ii) eighty-five percent (85%) of the Net Equity Proceeds received after
the Effective Date;

(c)minimum Liquidity of not less than Three Million Dollars ($3,000,000.00);

(d)a Fixed Charge Ratio of not less than 1.50:1.00;

(e)any time when either (i) the Total Leverage Ratio is in excess of twenty five
percent (25%), or (ii) the Fixed Charge Ratio is less than 3.50 to 1.0, a ratio
of (1) the Indebtedness that bears interest at a varying rate of interest or
that does not have the interest rate

45

--------------------------------------------------------------------------------

 

fixed, capped or swapped pursuant to a Hedging Agreement to (2) the sum of the
Indebtedness, not in excess of thirty percent (30%);

(f)a Loan to Value Ratio of not greater than forty-five percent (45%); and

(g)a Pool Debt Yield of no less than twelve percent (12%).

Notwithstanding the foregoing, each of the Parent and the Borrower shall have
ten (10) Business Days from the date on which any violation of the above tests
shall occur in which to cure such violation, to the extent such violation can be
cured with a cash payment, which 10-day cure period shall be in lieu of, and not
in addition to, any other cure period provided for herein that may affect this
Section 5.02. It shall be an Event of Default if Borrower fails to make such a
prepayment not later than ten (10) Business Days after notice from the
Administrative Agent to the Lead Borrower requesting the payment.

SECTION 5.03   Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender written notice of the following promptly
after it becomes aware of same (unless specific time is set forth below):

(a)the occurrence of any Default;

(b)within five (5) Business Days after the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting any Credit Party or any Affiliate thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

(c)within five (5) Business Days after the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000.00; and

(d)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.04   Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except to the extent the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.01
and shall not apply to the real estate investment trust status of the Parent
until such time as the Parent has made its initial election to be treated as a

46

--------------------------------------------------------------------------------

 

real estate investment trust under the Code.  Each Person that is a Borrower
must at all times be a wholly owned Subsidiary of Parent or a wholly owned
Subsidiary of the Lead Borrower.

SECTION 5.05   Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.06   Maintenance of Properties; Insurance.

(a)The Borrower will (i) keep and maintain all property material to the conduct
of the operations of the Mortgaged Properties in good working order and
condition, ordinary wear and tear excepted, and (ii) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are set forth in the schedule provided pursuant to Section 3.13,
with Administrative Agent named as loss payee and a beneficiary of such
insurance on substantially similar policies and programs as are acceptable to
Administrative Agent.

(b)The Borrower shall maintain the following insurance coverages for each of the
Mortgaged Properties in the Pool:

(i)An all-risk policy of permanent property insurance insuring the Mortgaged
Property against all risks that are commonly covered under real property
insurance except those permitted by the Administrative Agent in writing to be
excluded from coverage thereunder.

(ii)A boiler and machinery insurance policy covering loss or damage to all
portions of the Mortgaged Property comprised of air-conditioning and heating
systems, other pressure vessels, machinery, boilers or high pressure piping.

(iii)An all-risk policy of insurance covering loss of earnings and/or rents from
the Mortgaged Property in the event that the Mortgaged Property is not available
for use or occupancy due to casualty, damage or destruction required to be
covered by the policies of insurance described in (i) and (ii) above.

(iv)Commercial general liability, auto liability, umbrella or excess liability
and worker’s compensation insurance against claims for bodily injury, death or
property damage occurring on, in or about the Mortgaged Property in an amount
and containing terms reasonably acceptable to the Administrative Agent.

(v)Such other insurance against other insurable hazards, risks or casualties
which at the time are commonly insured against in the case of owners and
premises similarly situated, due regard being given to the financial condition

47

--------------------------------------------------------------------------------

 

of the Borrower, the height and type of the Mortgaged Property, its
construction, location, use and occupancy.

(vi)All required insurance will be written on forms acceptable to the
Administrative Agent and by companies having a Best’s Insurance Guide Rating of
not less than A or A+ and which are otherwise acceptable to the Administrative
Agent, and such insurance (other than third party liability insurance) shall be
written or endorsed so that all losses are payable to the Administrative Agent,
as Administrative Agent for the Lenders.  The original policies evidencing such
insurance shall be delivered by the Borrower to the Administrative Agent and
held by the Administrative Agent, unless Administrative Agent expressly consents
to accept insurance certificates instead consistent with past practices.  Each
such policy shall expressly prohibit cancellation of insurance without thirty
(30) days’ written notice to the Administrative Agent.  The Borrower agrees to
furnish due proof of payment of the premiums for all such insurance to
Administrative Agent promptly after each such payment is made and in any case at
least fifteen (15) days before payment becomes delinquent.

(c)The Borrower will pay and discharge all taxes, assessments, maintenance
charges, permit fees, impact fees, development fees, capital repair charges,
utility reservations and standby fees and all other similar impositions of every
kind and character charged, levied, assessed or imposed against any interest in
any Mortgaged Property owned by it, as they become payable and before they
become delinquent and that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where (a)
the validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect..  The Borrower shall furnish receipts evidencing proof of such
payment to the Administrative Agent promptly after payment and before
delinquency.

(d)All proceeds of insurance with respect to any Mortgaged Property shall be
paid to Administrative Agent and, at Administrative Agent’s option, be applied
to Borrower’s Obligations or released, in whole or in part, to pay for the
actual cost of repair, restoration, rebuilding or replacement (collectively,
“Cost To Repair”).  If the Cost To Repair does not exceed thirty-five percent
(35%) of the Appraised Value of the subject Mortgaged Property, provided no
Event of Default is then in existence, Administrative Agent shall release so
much of the insurance proceeds as may be required to pay for the actual Cost to
Repair in accordance with and subject to the provisions of Section 5.06(e)
below.

(e)If Administrative Agent elects or is required to release insurance proceeds,
Administrative Agent may impose, reasonable conditions on such release which
shall include, but not be limited to, the following:

(i)prior written approval by Administrative Agent, which approval shall not be
unreasonably withheld or delayed of plans, specifications, cost estimates,
contracts and bonds for the restoration or repair of the loss or damage;

48

--------------------------------------------------------------------------------

 

(ii)waivers of lien, architect’s certificates, contractor’s sworn statements and
other evidence of costs, payments and completion as Agent may reasonably
require;

(iii)if the Cost To Repair does not exceed $500,000.00, the funds to pay
therefor shall be released to Borrower. Otherwise, funds shall be released upon
final completion of the Repair Work, unless Borrower requests earlier funding,
in which event partial monthly disbursements equal to 90% of the value of the
work completed shall be made prior to final completion of the repair,
restoration or replacement and the balance of the disbursements shall be made
upon full completion and the receipt by Administrative Agent of satisfactory
evidence of payment and release of all liens;

(iv)determination by Administrative Agent that the undisbursed balance of such
proceeds on deposit with Administrative Agent, together with additional funds
deposited for the purpose, shall be at least sufficient to pay for the remaining
Cost To Repair, free and clear of all liens and claims for lien;

(v)all work to comply with the standards, quality of construction and Legal
Requirements applicable to the original construction of the Mortgaged Property;
and

(vi)in Administrative Agent’s good faith judgment the Repair Work is likely to
be completed at least three (3) months prior to the Maturity Date.

(f)If there is any condemnation for public use of a Mortgaged Property or of any
Collateral, the awards on account thereof shall be paid to Administrative Agent
and shall be applied to Borrower’s obligations, or at Administrative Agent’s
discretion released to Borrower.  If, in the case of a partial taking or a
temporary taking, in the sole judgment of Administrative Agent the effect of
such taking is such that there has not been a material and adverse impairment of
the viability of the Mortgaged Property or the value of the Collateral, so long
as no Default exists Administrative Agent shall release awards on account of
such taking to Borrower if such awards are sufficient (or amounts sufficient are
otherwise made available) to repair or restore the Mortgaged Property to a
condition reasonably satisfactory to Administrative Agent subject to the
requirements of Section 5.06(e).

SECTION 5.07   Books and Records; Inspection Rights.

(a)The Borrower will, and will cause each of its Subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities.  

(b)The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

49

--------------------------------------------------------------------------------

 

SECTION 5.08   Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.09   Use of Proceeds.  The proceeds of the Loans will be used for
general business purposes, including the acquisition, acquisition fees and
expenses, and financing of real properties to be acquired by Subsidiaries of the
Lead Borrower.  No part of the proceeds of any Loan will be used, whether
directly or indirectly, for financing, funding or completing the hostile
acquisition of publicly traded Persons or for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations U and X.

SECTION 5.10   Fiscal Year.  Borrower shall maintain as its fiscal year the
twelve (12) month period ending on December 31 of each year.

SECTION 5.11   Environmental Matters.

(a)Borrower shall comply and shall cause each of its Subsidiaries and each Real
Property owned or leased by such parties to comply in all material respects with
all applicable Environmental Laws currently or hereafter in effect, except to
the extent noncompliance could not reasonably be expected to have a Material
Adverse Effect.

(b)If the Administrative Agent or the Required Lenders at any time have a
reasonable basis to believe that there may be a material violation of any
Environmental Law related to any Real Property owned or leased by Borrower or
any of its Subsidiaries, or Real Property adjacent to such Real Property, which
could reasonably be expected to have a Material Adverse Effect, then Borrower
agrees, upon request from the Administrative Agent (which request may be
delivered at the option of Administrative Agent or at the direction of Required
Lenders), to provide the Administrative Agent, at the Borrower’s expense, with
such reports, certificates, engineering studies or other written material or
data as the Administrative Agent or the Required Lenders may reasonably require
so as to reasonably satisfy the Administrative Agent and the Required Lenders
that any Credit Party or Real Property owned or leased by them is in material
compliance with all applicable Environmental Laws.

(c)Borrower shall, and shall cause each of its Subsidiaries to, take such
Remedial Action or other action as required by Environmental Law or any
Governmental Authority except to the extent the failure to do so, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

(d)If the Borrower fails to timely take, or to diligently and expeditiously
proceed to complete in a timely fashion, any action described in this Section,
the Administrative Agent may, after notice to the Lead Borrower, with the
consent of the Required Lenders, make advances or payments toward the
performance or satisfaction of the same, but shall in no event be under any
obligation to do so.  All sums so advanced or paid by the Administrative Agent
(including reasonable counsel and consultant and investigation and laboratory
fees and expenses, and fines or other penalty payments) and all sums advanced or
paid in connection with any judicial or administrative investigation or
proceeding relating thereto, will become due and payable from

50

--------------------------------------------------------------------------------

 

the Borrower ten (10) Business Days after demand, and shall bear interest at the
Default Rate from the date any such sums are so advanced or paid by the
Administrative Agent until the date any such sums are repaid by the
Borrower.  Promptly upon request, the Borrower will execute and deliver such
instruments as the Administrative Agent may deem reasonably necessary to permit
the Administrative Agent to take any such action, and as the Administrative
Agent may require to secure all sums so advanced or paid by the Administrative
Agent.  If a Lien is filed against the Mortgaged Property by any Governmental
Authority resulting from the need to expend or the actual expending of monies
arising from an action or omission, whether intentional or unintentional, of the
Borrower or for which any Borrower is responsible, resulting in the Releasing of
any Hazardous Material into the waters or onto land located within or without
the State where the Mortgaged Property is located, then the Borrower will,
within thirty (30) days from the date that the Borrower is first given notice
that such Lien has been placed against the Mortgaged Property (or within such
shorter period of time as may be specified by the Administrative Agent if such
Governmental Authority has commenced steps to cause the Mortgaged Property to be
sold pursuant to such Lien), either (i) pay the claim and remove the Lien, or
(ii) furnish a cash deposit, bond or such other security with respect thereto as
is satisfactory in all respects to the Administrative Agent and is sufficient to
effect a complete discharge of such Lien on the Mortgaged Property.

SECTION 5.12   Property Pool.

(a)Each Mortgaged Property (the “Pool”) proposed by the Lead Borrower as
Collateral shall meet the requirements of a Mortgaged Property, shall not be
subject to a Lien in any manner, other than Permitted Encumbrances, and shall
meet the following requirements:

(i)a self-storage property located in the United States of America, which is
100% owned or will be 100% owned at the time it becomes a Mortgaged Property by
a Borrower;

(ii) the Administrative Agent shall have received an Appraisal with respect to
the Real Property ordered by the Administrative Agent;

(iii)a final certificate of occupancy, or the local equivalent has been issued
by the appropriate Governmental Authority for all of the improvements on the
Real Property;

(iv)no material deferred maintenance and no material capital improvements are
required or if required, adequate reserves, pledged to the Agent, are made
therefor to continue operating as a self-storage property (or such other use as
the Required Lenders may approve), as determined by an architectural or
engineering report approved by the Administrative Agent;

(v)(1) the Administrative Agent must have received Phase I environmental
reports, together with an acceptable reliance letter if required by Agent, from
third-party independent consultants for each Mortgaged Property in, or to be
added to, the Pool that do not disclose any adverse material environmental
conditions and specifying any further investigation or remedial

51

--------------------------------------------------------------------------------

 

work required to be undertaken, along with acceptable property condition reports
and property zoning reports, (2) the owner of the subject property must be able
to make the representations and warranties in Sections 3.05 and 3.07 as to each
Mortgaged Property in, or to be added to, the Pool, (3) the owner of the subject
Mortgaged Property must have provided a Current Survey, Title Insurance Policy,
Financing Statement, flood zone certification (if applicable) , probable maximum
loss study (if applicable) with a reliance letter if required by Agent, a rent
roll, and all other documents required for Collateral as the Administrative
Agent may require (which will include, at a minimum, proof of casualty and
liability insurance complying with this Agreement (together with an acceptable
reliance letter(s)) if required by Agent, central and local Uniform Commercial
Code searches, purchase agreement, and a Compliance Certificate) and in form and
substance satisfactory to the Administrative Agent, and (4) the Mortgaged
Property owner must have joined in, and assumed all obligations of a “Borrower”
under, this Agreement and the other Loan Documents, all in form and substance
reasonably satisfactory to the Administrative Agent;

(vi)the Mortgaged Property is otherwise approved by the Administrative Agent and
the Required Lenders in their sole discretion.  As of the Effective Date the
Real Property assets to be included in the Pool are listed on Schedule 5.12
attached hereto.

SECTION 5.13   Further Assurances.  At any time upon the request of the
Administrative Agent, Borrower will, promptly and at its expense, execute,
acknowledge and deliver such further documents and perform such other acts and
things as the Administrative Agent may reasonably request to evidence the Loans
made hereunder and interest thereon in accordance with the terms of this
Agreement.  The Administrative Agent has agreed in some instances that the
maximum amount secured by a Deed of Trust may be limited in order to reduce fees
or taxes paid by the Borrower in a particular jurisdiction.  

SECTION 5.14   Parent Covenants.  The Parent will:

(a)own, directly or indirectly, all of the general partner interests in the Lead
Borrower and, once acquired, will not sell or transfer any of its limited
partner interests in the Lead Borrower (provided other limited partners may sell
or transfer their respective limited partner interests, subject to compliance
with Section 9.14 below);

(b)maintain management and control of Borrower;

(c)conduct substantially all of its operations through Lead Borrower or one or
more of Lead Borrower’s Subsidiaries;

(d)comply with all Legal Requirements to maintain, and, after its initial
election, will at all times elect, qualify as and maintain, its status as a real
estate investment trust under Section 856(c)(i) of the Code; and

(e)promptly contribute to the Lead Borrower the net proceeds of any stock sales
or debt offerings.

52

--------------------------------------------------------------------------------

 

SECTION 5.15   Partial Releases  The Borrower may obtain the release of any
Mortgaged Property (the “Release Tract”) from the liens and security interests
of the Loan Documents if it satisfies the following terms and conditions:

(a)The Borrower shall submit to the Administrative Agent with such request a
compliance certificate ( the “Release Compliance Certificate”) prepared using
the financial statements of the Borrower most recently provided or required to
be provided to the Administrative Agent under Section 5.01, adjusted in the best
good faith estimate of the Borrower, to give effect to the proposed release and
demonstrating that no Default or Event of Default shall exist after giving
effect to such release, and after taking into account any prepayment of
outstanding Loans necessary to maintain compliance with the financial covenants
herein.  Lead Borrower will also deliver to the Administrative Agent a Borrowing
Base Certificate with pro forma information without the Release Tract.

(b)The release will be for the entire Release Tract, and not for just a portion
thereof.

(c)There shall at all times be a minimum of four (4) Mortgaged Properties in the
Pool.

(d)No less than thirty (30) days prior to the date of the requested release
(“Partial Release Date”), the Borrower shall deliver to the Administrative Agent
a written request for such partial release (the “Release Request”).

(e)The Borrower shall pay all costs and expenses reasonably incurred by the
Administrative Agent in connection with such partial release, including, without
limitation, reasonable attorneys’ fees, recording fees and any title policy
endorsement fees.

(f)Subject to the satisfaction of the provisions of this Section, the Borrower
owning the Release Tract and which has no other ownership interest in any of the
remaining Mortgaged Properties, shall be released from all obligations under the
Loan Documents, including without limitation, further payment and performance of
the Loans on the Partial Release Date, other than pending obligations under the
Environmental Indemnity.

SECTION 5.16 OFAC.  

(a)No Credit Party or  is, nor shall any Credit Party be at any time, a Person
with whom the Lenders are restricted from doing business under the regulations
of the Office of Foreign Asset Control (“OFAC”) of the Department of Treasury of
the United States of America (including, those Persons named on OFAC’s Specially
Designated and Blocked Persons list) or under any statute, executive order
(including, the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action.

(b)No Credit Party is, nor shall any Credit Party be at any time, knowingly
engaged in any dealings or transactions or otherwise be associated with such
Persons referenced in clause (a) above.

53

--------------------------------------------------------------------------------

 

SECTION 5.17   Qualified ECP Party.  Each Borrower and the Guarantor is a
Qualified ECP Party.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01   Liens.  The Borrower will not create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:

(a)Permitted Encumbrances;

(b)any Lien on any property or asset of the Lead Borrower (other than a
Mortgaged Property or the direct or indirect Equity Interests in any other
Borrower);

(c)any Lien on any property or asset of any Subsidiary of the Lead Borrower
which Subsidiary is not a Borrower hereunder; and

(d)Any future Lien on any Mortgaged Property with respect to which the liens and
security interests of the Loan Documents are released in accordance with Section
5.15.

SECTION 6.02   Fundamental Changes.  The Borrower will not, and will not permit
any of Borrower’s Subsidiaries to:

(a)merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of the Borrower or all or substantially all of
the stock of its Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person may merge into, or consolidate with, Lead Borrower in
a transaction in which Lead Borrower is the surviving entity, (ii) any Person
not a Credit Party may merge into, or consolidate with, any Subsidiary in a
transaction in which the surviving entity is a Subsidiary, (iii) any Subsidiary
not a Credit Party may sell, transfer, lease or otherwise dispose of its assets
to the Borrower or to another Subsidiary, (iv) any Subsidiary not a Credit Party
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders, (v) any Subsidiary which is a Credit
Party may merge into (or consolidate with) or liquidate or dissolve into, any
other Subsidiary which is a Credit Party, and (vi) any Subsidiary which is a
Credit Party may sell, transfer, lease or otherwise dispose of its assets to
Borrower or to any other Subsidiary which is a Credit Party; provided that any
such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by Section
6.03.  Borrower may propose for consideration the transfer of ownership
interests in all

54

--------------------------------------------------------------------------------

 

or a portion of the Mortgaged Properties in connection with the issuance or
transfer of any Equity Interests to a joint venture partner.  Any such transfer
shall be subject to the unanimous approval of the Lenders in their sole
discretion;

(b)sell, transfer, lease or otherwise dispose of any of its assets to a Person
other than pursuant to clause (a) above if the value of the assets disposed of
in any twelve (12) month period exceeds twenty-five percent (25%) of the value
of the Borrower’s and its Subsidiaries’ Real Property; or

(c)engage to any material extent in any business other than the ownership,
development, operation and management primarily of self storage facilities and
businesses reasonably related thereto, except as allowed by Section 6.03.

SECTION 6.03   Investments, Loans, Advances and Acquisitions. The Borrower will
not, and will not permit any of its Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary prior to such merger) any capital stock, evidences of indebtedness
(subject to Section 6.09 below) or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, or make or permit to exist any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:

(a)Permitted Investments;

(b)investments directly or indirectly in Real Property operated primarily as
self-storage facilities;

(c)investments directly or indirectly in unimproved land not to exceed five
percent (5%) of the Total Asset Value;

(d)investments directly or indirectly in construction and development projects
not to exceed fifteen percent (15%) of the Total Asset Value;

(e)investments constituting mortgage loans on real estate (directly or
indirectly) which are primarily self-storage facilities not to exceed ten
percent (10%) of the Total Asset Value;

(f)for investments in real estate (directly or indirectly) which are not
primarily self-storage facilities and which the Borrower does not intend to
convert to a self-storage facility within twenty-four (24) months, not to exceed
ten percent (10%) of the Total Asset Value; and

(g)any purchase or acquisition, directly or indirectly, of any such capital
stock, evidence of indebtedness, or other securities of, or other investment in,
a Person which is not a wholly owned Subsidiary of the Borrower, or any assets
of any other Person constituting a business unit, and any loan or advance to any
other Person where the amount of such loan or advance or the value of such
purchase or acquisition does not exceed fifteen percent (15%) of the Total Asset
Value immediately before such loan, advance, purchase or acquisition,

55

--------------------------------------------------------------------------------

 

provided that the aggregate value of the investments described in Subsections
(c) through (f) above shall not exceed twenty percent (20%) of the Total Asset
Value.

SECTION 6.04   Hedging Agreements.  The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Agreement, other than the
existing Hedging Agreement entered into with the Administrative Agent and other
Hedging Agreements entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities.

SECTION 6.05   Restricted Payments.  The Parent will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, during any calendar quarter, any Restricted Payment, except that
any of the following Restricted Payments are permitted: (a) Restricted Payments
by the Parent required to comply with Section 5.14(d); (b) provided no Event of
Default is in existence, Restricted Payments made by the Parent or the Lead
Borrower to its equity holders, including in connection with the existing
redemption and dividend reinvestment plans; provided, however, that upon an
Event of Default, such Restricted Payments shall not be permitted after one
hundred twenty (120) days following such Event of Default; and (c) Restricted
Payments declared and paid ratably by Subsidiaries to Borrower and/or Parent
with respect to their capital stock or equity interest; provided that
notwithstanding the foregoing, the Parent may issue warrants, options and other
equity securities evidencing ownership interests and rights in the Parent.    

SECTION 6.06   Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Borrower and its wholly owned Subsidiaries not
involving any other Affiliate and (c) any Restricted Payment permitted by
Section 6.05 and (d) any loan or advance or any purchase or acquisition of
assets permitted by Section 6.03(g).

SECTION 6.07   Parent Negative Covenants.  The Parent will not (a) own any
Property other than the ownership interests of Borrower, and other assets with
no more than $20,000,000.00 in value; (b) give or allow any Lien on the
ownership interests of Borrower; or (c) engage to any material extent in any
business other than the ownership, development, operation and management of
primarily self-storage facilities, except as otherwise permitted by Section
6.03.

SECTION 6.08   Restrictive Agreements.  The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this

56

--------------------------------------------------------------------------------

 

Agreement or as otherwise approved by the Administrative Agent, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iii) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness or Liens permitted by this Agreement, if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(iv) clause (a) of the foregoing shall not apply to customary provisions in
leases restricting the assignment thereof.  

SECTION 6.09   Indebtedness.  Neither the Guarantor nor any Borrower shall,
without the prior written consent of the Administrative Agent, create, incur,
assume, guarantee or be or remain liable, contingently or otherwise with respect
to any Indebtedness, except: (a) Indebtedness under this Agreement;
(b) Indebtedness to Administrative Agent; (c) Indebtedness under any Hedging
Obligations or any Hedging Agreements permitted by Section 6.04 hereof, (d)
Indebtedness of the Parent whose recourse is solely for so-called “bad-boy”
acts, including without limitation, (i) failure to account for a tenant’s
security deposits, if any, for rent or any other payment collected by a borrower
from a tenant under a lease, all in accordance with the provisions of any
applicable loan documents, (ii) fraud or a material misrepresentation made by a
Subsidiary or Guarantor, or the holders of beneficial or ownership interests in
a Subsidiary or any Guarantor, in connection with the financing evidenced by the
applicable loan documents; (iii) any attempt by a Subsidiary or any Guarantor to
divert or otherwise cause to be diverted any amounts payable to the applicable
lender in accordance with the applicable loan documents; (iv) the
misappropriation or misapplication of any insurance proceeds or condemnation
awards relating to a Property; (v) voluntary or involuntary bankruptcy by a
Subsidiary or any Guarantor; and (vi) any environmental matter(s) affecting any
Property which is introduced or caused by a Subsidiary or any Guarantor or any
holder of a beneficial or ownership interest in a Subsidiary or any Guarantor;
(e) Indebtedness of the Parent under recourse Guarantees with respect to
Indebtedness of Subsidiaries (but excluding that relating to this Agreement), in
an aggregate amount not to exceed fifteen percent (15%) of Total Asset Value;
(f) Indebtedness for trade payables and operating expenses incurred in the
ordinary course of business and (g) Indebtedness under any standard
environmental indemnity.  Nothing contained herein shall be deemed to prohibit
or prevent a Subsidiary of the Parent or of the Lead Borrower which is not a
Borrower from assuming or incurring any Indebtedness in connection with any
investment allowed under Section 6.03 above. Borrower shall use its best efforts
to cause all future non-recourse carve-out guarantees and standard environmental
indemnities on first mortgage or other property-related loans incurred by
Subsidiaries to be provided by the Guarantor, but in no event shall any such
guaranty or indemnity be provided by any Borrower other than the Lead Borrower.

SECTION 6.10 Management Fees.  All asset and property management fees payable to
SS Growth Advisor, LLC or SS Growth Property Management, LLC or their affiliates
or any successor thereof shall be subordinated to the Loans.  At any time that
any Default or Event of Default exists under this Agreement or any other Loan
Document, then in any of such event(s), no Credit Party may pay any property or
asset management fees or similar fees to any other Credit Party or to any
Subsidiary or Affiliate; provided, however, such fees shall accrue and become
payable upon the cure of the Default or Event of Default.  All such parties
shall execute subordination agreements in form and substance acceptable to the
Administrative Agent with respect to such fees.

57

--------------------------------------------------------------------------------

 

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)the Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)any Credit Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any Loan Documents, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of over three
Business Days (such three Business Day period commencing after written notice
from the Administrative Agent as to any such fee);

(c)any representation or warranty made or deemed made by or on behalf of any
Credit Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Articles V or VI other than Sections 5.02, 5.04, 5.05,
5.06, 5.07(a), 5.08, and 5.11;

(e)any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of over 30 days after notice thereof from the Administrative Agent to
the Lead Borrower (which notice will be given at the request of any Lender) and
if such default is not curable within thirty (30) days and the Credit Party is
diligently pursuing cure of same, the cure period may be extended for thirty
(30) days (for a total of 60 days after the original notice from the
Administrative Agent) upon written request from the Borrower to the
Administrative Agent;

(f)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
any Credit Party or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Credit Party or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(g)any Credit Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the

58

--------------------------------------------------------------------------------

 

institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Person or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(h)any Credit Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(i)one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000.00 shall be rendered against any Credit Party, any
Subsidiary of the Borrower or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of such Person to enforce
any such judgment;

(j)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000.00;

(k)the Guaranty of the Loan by the Guarantor shall for any reason terminate or
cease to be in full force and effect;

(l)any Credit Party shall default under any Material Contract;

(m)any Credit Party shall (or shall attempt to) disavow, revoke or terminate any
Loan Document to which it is a party or shall otherwise challenge or contest in
any action, suit or proceeding in any court or before any Governmental Authority
the validity or enforceability of any Loan Document;

(n)any provision of any Loan Document with respect to the Collateral shall for
any reason ceases to be valid and binding on, enforceable against, any Credit
Party resulting in a Material Adverse Effect, or any lien created under any Loan
Document ceases to be a valid and perfected first priority lien in any of the
Collateral purported to be covered thereby;

(o)a Change in Control shall occur;

(p)any of the Borrower, the Parent or any of their Subsidiaries defaults under
(a) any recourse indebtedness in an aggregate amount equal to or greater than
$25,000,000 at any time, or (b) any non-recourse indebtedness in an aggregate
amount equal to or greater than $75,000,000 at any time; or

(q)there occurs any event of default under any Hedging Obligations,

then, and in every such event (other than an event described in clause (g) or
(h) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may,

59

--------------------------------------------------------------------------------

 

and at the request of the Required Lenders shall, by notice to the Lead
Borrower, take some or all of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, and (iii) exercise any other rights or remedies
provided under this Agreement or any other Loan Document, or any other right or
remedy available by law or equity; and in case of any event described in clause
(g) or (h) of this Article, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

 

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.  In the event of conflicting instructions or notices given to the
Borrower by the Administrative Agent and any Lender, the Borrower is hereby
directed and shall rely conclusively on the instruction or notice given by the
Administrative Agent.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Credit Party
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.  

60

--------------------------------------------------------------------------------

 

The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.  The Administrative Agent agrees that, in
fulfilling its duties hereunder, it will use the same standard of care it
utilizes in servicing loans for its own account.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in good faith in accordance with the advice of any such counsel, accountants or
experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Lead Borrower, and may be removed by the Required
Lenders in the event of the Administrative Agent’s gross negligence or willful
misconduct.  Upon any such resignation or removal, the Required Lenders shall
have the right, with the approval of Borrower (provided no Default has occurred
and is continuing), which approval shall not be unreasonably withheld, to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation or
is removed, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a Lender, or a
bank with an office in New York, New York, or an Affiliate of any such
bank.  Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor

61

--------------------------------------------------------------------------------

 

shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent for its own behalf
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.  The Administrative Agent shall cooperate with any successor
Administrative Agent in fulfilling its duties hereunder.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01   Notices.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a)if to the Borrower, to the Lead Borrower in care of Strategic Storage Growth
Trust, Inc., at 10 Terrace Road, Ladera Ranch, California 92694,
Attention:  Michael S. McClure (Telephone No. (949) 249-6600 and Telecopy No.
(949) 429-6606); copies to: Michael Terjung (Telephone No. (949) 249-6600 and
Telecopy No. (949) 429-6606) and Charles Mersky, Esquire (Telephone No. (214)
922-8800 and Telecopy No. (214) 922-8801).

(b)if to the Administrative Agent, to KeyBank, National Association, 225
Franklin Street, 16th floor Boston, Massachusetts 02110, Attention:  Christopher
T. Neil, (Telephone No. (617) 385-6202 and Telecopy No. (617) 385-6293); and

(c)if to any other Lender, to it at its address (or telecopy number) set forth
on the signature pages of this Agreement, or as provided to Borrower in writing
by the Administrative Agent or the Lender.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given (i) if given by telecopy,
when such telecopy is transmitted to

62

--------------------------------------------------------------------------------

 

the telecopy number specified in this Section and the appropriate confirmation
is received (or if such day is not a Business Day, on the next Business Day);
(ii) if given by mail (return receipt requested), on the earlier of receipt or
three (3) Business Days after such communication is deposited in the mail with
first class postage prepaid, addressed as aforesaid; or (iii) if given by any
other means, when delivered at the address specified in this Section; provided
that notices to the Administrative Agent under Article II shall not be effective
until received.

SECTION 9.02   Waivers; Amendments.

(a)No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent and
the Lenders hereunder and under any other Loan Document are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Sections 2.17(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, (vi) release any Credit Party from its obligations under the Loan
Documents or release any Collateral, except as specifically provided for herein,
without the written consent of each Lender, (vii) subordinate the Loans or any
Collateral without the written consent of each Lender, (viii) waive or modify
any conditions of extending the Loans set forth in Section 2.19 without the
written consent of each Lender affected thereby, or (ix) consent to the
Collateral securing any other Indebtedness without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent.

63

--------------------------------------------------------------------------------

 

(c)Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender; and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

(d)Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above: (1) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein; and (2) the
Required Lenders may consent to allow a Borrower to use cash collateral in the
context of a bankruptcy or insolvency proceeding.  Administrative Agent may,
after consultation with the Borrower, agree to the modification of any term of
this Credit Agreement or any other Loan Document to correct any printing,
stenographic or clerical errors or omissions that are inconsistent with the
terms hereof.

(e)If Administrative Agent shall request the consent of any Lender to any
amendment, change, waiver, discharge, termination, consent or exercise of rights
covered by this Credit Agreement, and not receive such consent or denial thereof
in writing within ten (10) Business Days of the making of such request by
Administrative Agent, as the case may be, such Lender shall be deemed to have
given its consent to the request.

(f)Notwithstanding any provision of this Agreement to the contrary none of the
Lenders or the existing Borrower will be required to execute assumption or
amendment documents to add a Person as a Borrower or as a Guarantor.  If Real
Property assets are added to the Pool in accordance with this Agreement and the
owner is not already a Borrower, then such owner may be added as a Borrower as
required by Section 5.12 pursuant to a Joinder Agreement in the form attached
hereto as Exhibit F executed by such owner and delivered to the Administrative
Agent, and in each case Borrower, Guarantor, such owner and the Administrative
Agent will enter into an amendment to the Environmental Indemnity.

SECTION 9.03   Expenses; Indemnity; Damage Waiver.

(a)The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation of this Agreement or any amendments, modifications or waivers of the
provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all mortgage taxes and other charges
incurred or required to be paid by the Administrative Agent in connection with
the Loan Documents, and (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent or any Lender, including the reasonable fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection

64

--------------------------------------------------------------------------------

 

with this Agreement, including its rights under this Section, or in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred (including any Appraisal costs) during any waivers, workout,
restructuring or negotiations in respect of such Loans.

(b)The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence or willful
misconduct of such Indemnitee as determined by a court of law in a final
non-appealable judgment, or the breach of this Agreement by the Indemnitee,
including without limitation, the failure of the Indemnitee to make advances
pursuant to its Commitment in breach of its obligations hereunder.  

(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(d)To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

(e)All amounts due under this Section shall be payable not later than ten (10)
days after written demand therefor.

SECTION 9.04   Successors and Assigns.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without

65

--------------------------------------------------------------------------------

 

the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void).  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A)the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if a
Default has occurred and is continuing, any other assignee; and

(B)the Administrative Agent.

Provided, no consent of the Borrower or Administrative Agent shall be required
in connection with any assignment to an entity acquiring, or merging with, a
Lender.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000.00 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if a Default has occurred and is
continuing and such consent shall not be unreasonably withheld;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.00; and

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the

66

--------------------------------------------------------------------------------

 

ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 9.03).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) Borrower’s obligations hereunder shall
not be increased.  Any agreement or instrument pursuant

67

--------------------------------------------------------------------------------

 

to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (d) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.13, 2.14 and
2.15 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.    Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that, except in the case of a
Participant asserting any right of set-off pursuant to Section 9.08., no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan, or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d)A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the Lead
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.16(e) as though it were a Lender.  

(e)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05   Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and

68

--------------------------------------------------------------------------------

 

notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated.  The provisions of Sections
2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.  

SECTION 9.06   Counterparts; Integration; Effectiveness; Joint and Several.

(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  

(b)This Agreement and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  

(c)Except as provided in Section 4.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

(d)Each Person constituting the Borrower shall be bound jointly and severally
with one another to make, keep, observe and perform the representations,
warranties, covenants, agreements, obligations and liabilities imposed by this
Agreement and the other Loan Documents upon the “Borrower.”

(e)Each Borrower agrees that it shall never be entitled to be subrogated to any
of the Administrative Agent’s or any Lender’s rights against any Credit Party or
other Person or any collateral or offset rights held by the Administrative Agent
or the Lenders for payment of the Loans until the full and final payment of the
Loans and all other obligations incurred under the Loan Documents and final
termination of the Lenders’ obligations, if any, to make further advances under
this Agreement or to provide any other financial accommodations to any Credit
Party.  The value of the consideration received and to be received by each
Borrower is reasonably worth at least as much as the liability and obligation of
each Borrower incurred or arising under the Loan Documents.  Each Borrower has
determined that such liability and obligation may reasonably be expected to
substantially benefit each Borrower directly or indirectly.  Each Borrower has
had full and complete access to the underlying papers relating to the Loans and
all of the Loan Documents, has reviewed them and is fully aware of the meaning
and effect of their contents.  Each Borrower is fully informed of all
circumstances which bear

69

--------------------------------------------------------------------------------

 

upon the risks of executing the Loan Documents and which a diligent inquiry
would reveal.  Each Borrower has adequate means to obtain from each other
Borrower on a continuing basis information concerning such other Borrower’s
financial condition, and is not depending on the Administrative Agent or the
Lenders to provide such information, now or in the future.  Each Borrower agrees
that neither the Administrative Agent nor any of the Lenders shall have any
obligation to advise or notify any Borrower or to provide any Borrower with any
data or information regarding any other Borrower.

SECTION 9.07   Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  

SECTION 9.08   Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits of any Borrower (general or special, time or
demand, provisional or final), at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of a
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  Each Lender agrees promptly to notify the
Lead Borrower after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09   Governing Law; Jurisdiction; Consent to Service of Process.

(a)This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

(b)The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the state and federal courts
in Boston, Massachusetts and in New York, New York, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such State or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
its properties in the courts of any jurisdiction.

70

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing choice of law:

(i)matters relating to the creation, perfection, priority and enforcement of the
liens on and security interests in a Mortgaged Property or other assets situated
in another jurisdiction(s), including by way of illustration, but not in
limitation, actions for foreclosure, for injunctive relief, or for the
appointment of a receiver, shall be governed by the laws of such state;

(ii)Administrative Agent shall comply with applicable law in such state to the
extent required by the law of such jurisdiction(s) in connection with the
foreclosure of the security interests and liens created under the Deed of Trust
or exercising any rights with respect to the Mortgaged Property directly, and
the other Loan Documents with respect to the Mortgaged Property or other assets
situated in another jurisdiction; and

(iii)provisions of Federal law and the law of such other jurisdiction(s) shall
apply in defining the terms Hazardous Materials, Environmental Laws and Legal
Requirements applicable to the Mortgaged Property as such terms are used in this
Loan Agreement, the Environmental Indemnity and the other Loan Documents

(c)The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

71

--------------------------------------------------------------------------------

 

SECTION 9.11   Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12   Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower.  For the purposes of this Section, “Information” means
all information received from any Credit Party relating to the Credit Party or
its business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party; provided that, in the case of information
received from any Credit Party after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13   Interest Rate Limitation.  If at any time there exists a maximum
rate of interest which may be contracted for, charged, taken, received or
reserved by the Lenders in accordance with applicable law (the “Maximum Rate”),
then notwithstanding anything herein to the contrary, at any time the interest
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable law (collectively,
the “Charges”), shall exceed such Maximum Rate, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been paid in respect of such Loan but were
not payable as result of the operation of this Section shall be cumulated and
the interest and Charges payable to the Lenders in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by the Lenders.  If, for
any reason whatsoever, the Charges paid or received on the Loans produces a rate
which exceeds the Maximum Rate, the Lenders shall credit against the principal
of the Loans (or, if such indebtedness shall have been paid in full, shall
refund to the payor of such Charges) such portion of said Charges as shall be
necessary to cause the interest paid on the Loans to produce a rate equal to the
Maximum Rate.  All sums paid or agreed to be paid to the holders of the Loans
for the use, forbearance or detention of the

72

--------------------------------------------------------------------------------

 

Loans shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread in equal parts throughout the full term of this Agreement,
so that the interest rate is uniform throughout the full term of this
Agreement.  The provisions of this Section shall control all agreements, whether
now or hereafter existing and whether written or oral, between the parties
hereto.  Without notice to the Borrower or any other person or entity, the
Maximum Rate, if any, shall automatically fluctuate upward and downward as and
in the amount by which such maximum nonusurious rate of interest permitted by
applicable law fluctuates.

SECTION 9.14   USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

SECTION 9.15   ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL
INSTITUTIONS.  

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or the variation of the terms of such
liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

[Signature page to follow]

 

 

73

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

BORROWER:

 

SS GROWTH OPERATING PARTNERSHIP, L.P.

a Delaware limited partnership

 

By:

Strategic Storage Growth Trust, Inc.,

 

a Maryland corporation, its General Partner

 

 

By:

 

/s/  H. Michael Schwartz

 

Name:

H. Michael Schwartz

 

Title:

Chief Executive Officer

 

 

SSGT 4866 E Russell RD, LLC,

a Delaware limited liability company

 

By:

Strategic Storage Growth Trust, Inc.,

 

a Maryland corporation, its Manager

 

 

By:

 

/s/  H. Michael Schwartz

 

Name:

H. Michael Schwartz

 

Title:

Chief Executive Officer

 

 

SSGT 3252 N US HIGHWAY 1, LLC,

a Delaware limited liability company

 

By:

Strategic Storage Growth Trust, Inc.,

 

a Maryland corporation, its Manager

 

 

By:

 

/s/  H. Michael Schwartz

 

Name:

H. Michael Schwartz

 

Title:

Chief Executive Officer

 

 

 

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

SSGT 4349 S JONES BLVD, LLC,

a Delaware limited liability company

 

 

By:

Strategic Storage Growth Trust, Inc.,

 

a Maryland corporation, its Manager

 

 

 

 

 

By:

 

/s/  H. Michael Schwartz

 

 

Name:

H. Michael Schwartz

 

 

Title:

Chief Executive Officer

 

 

SSGT 3850 AIRPORT RD, LLC,

a Delaware limited liability company

 

 

By:

Strategic Storage Growth Trust, Inc.,

 

a Maryland corporation, its Manager

 

 

 

 

By:

 

/s/  H. Michael Schwartz

 

 

Name:

H. Michael Schwartz

 

 

Title:

Chief Executive Officer

 

 

SSGT 7211 ARLINGTON AVE, LLC,

a Delaware limited liability company

 

 

By:

Strategic Storage Growth Trust, Inc.,

 

a Maryland corporation, its Manager

 

 

 

 

 

By:

 

/s/  H. Michael Schwartz

 

 

Name:

H. Michael Schwartz

 

 

Title:

Chief Executive Officer

 

 

SSGT 7760 LORRAINE AVE, LLC,

a Delaware limited liability company

 

 

By:

Strategic Storage Growth Trust, Inc.,

 

a Maryland corporation, its Manager

 

 

 

 

 

By:

 

/s/  H. Michael Schwartz

 

 

Name:

H. Michael Schwartz

 

 

Title:

Chief Executive Officer

 

 

 



[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

SSGT 1111 W GLADSTONE ST, LLC,

a Delaware limited liability company

 

 

By:

Strategic Storage Growth Trust, Inc.,

 

a Maryland corporation, its Manager

 

 

 

 

 

By:

 

/s/  H. Michael Schwartz

 

 

Name:

H. Michael Schwartz

 

 

Title:

Chief Executive Officer

 

 

SSGT 1001 TOLLGATE RD, LLC,

a Delaware limited liability company

 

 

By:

Strategic Storage Growth Trust, Inc.,

 

a Maryland corporation, its Manager

 

 

 

 

 

By:

 

/s/  H. Michael Schwartz

 

 

Name:

H. Michael Schwartz

 

 

Title:

Chief Executive Officer

 

 

SSGT 1302 MARQUETTE DR, LLC,

a Delaware limited liability company

 

 

By:

Strategic Storage Growth Trust, Inc.,

 

a Maryland corporation, its Manager

 

 

 

 

 

By:

 

/s/  H. Michael Schwartz

 

 

Name:

H. Michael Schwartz

 

 

Title:

Chief Executive Officer

 

 

SSGT 8239 BROADWAY ST, LLC,

a Delaware limited liability company

 

 

By:

Strategic Storage Growth Trust, Inc.,

 

a Maryland corporation, its Manager

 

 

 

 

 

By:

 

/s/  H. Michael Schwartz

 

 

Name:

H. Michael Schwartz

 

 

Title:

Chief Executive Officer

 

 

 



[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

SSGT 1671 NORTHPARK DR, LLC,

a Delaware limited liability company

 

 

By:

Strategic Storage Growth Trust, Inc.,

 

a Maryland corporation, its Manager

 

 

 

 

 

By:

 

/s/  H. Michael Schwartz

 

 

Name:

H. Michael Schwartz

 

 

Title:

Chief Executive Officer

 

 

SSGT 500 LAREDO ST, LLC,

a Delaware limited liability company

 

 

By:

Strategic Storage Growth Trust, Inc.,

 

a Maryland corporation, its Manager

 

 

 

 

 

By:

 

/s/  H. Michael Schwartz

 

 

Name:

H. Michael Schwartz

 

 

Title:

Chief Executive Officer

 

 

SSGT BORDEN PARK, LLC,

a Delaware limited liability company

 

 

By:

Strategic Storage Growth Trust, Inc.,

 

a Maryland corporation, its Manager

 

 

 

 

 

By:

 

/s/  H. Michael Schwartz

 

 

Name:

H. Michael Schwartz

 

 

Title:

Chief Executive Officer

 

 

SSGT 6 SUN ISLAND RD, LLC,

a Delaware limited liability company

 

 

By:

Strategic Storage Growth Trust, Inc.,

 

a Maryland corporation, its Manager

 

 

 

 

 

By:

 

/s/  H. Michael Schwartz

 

 

Name:

H. Michael Schwartz

 

 

Title:

Chief Executive Officer

 

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

The Guarantor joins in the execution of this Agreement to evidence its agreement
to the provisions of Sections 5.01, 5.14, 6.05 and 6.07 of this Agreement.  

 

STRATEGIC STORAGE GROWTH TRUST, INC.,

a Maryland corporation

 

 

By:

 

/s/  H. Michael Schwartz

 

Name:

H. Michael Schwartz

 

Title:

Chief Executive Officer

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

Signature page to Amended and Restated Credit Agreement with Strategic Storage
Operating Partnership, L.P.

 

KEYBANK NATIONAL ASSOCIATION,

individually and as Administrative Agent

 

 

By:

 

/s/   Christopher T. Neil

 

Name:

Christopher T. Neil

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

 

LENDER

LOAN COMMITMENT

 

 

 

 

 

(Percentage)

 

 

 

 

KEYBANK, NATIONAL ASSOCIATION

$50,000,000.00

 

 

(100%)

 

 

 

 

Schedule 2.01

--------------------------------------------------------------------------------

 

SCHEDULE 3.05(e)
earthquake or seismic area

 

NONE

 

 

 

Schedule 3.05(e)

--------------------------------------------------------------------------------

 

SCHEDULE 3.07
LITIGATION

 

none

 

 

 

 

Schedule 3.07

--------------------------------------------------------------------------------

 

SCHEDULE 3.15
List of DIRECT PARENT Subsidiaries

 

1.SS GROWTH Operating Partnership, L.P., a Delaware limited partnership

 

 

 

Schedule 3.15

--------------------------------------------------------------------------------

 

SCHEDULE 5.12
Pool

 

3252 N US Highway 1, Fort Pierce, Florida  34946

4866 East Russell Road, Las Vegas, Nevada  89120

4349 South Jones Boulevard, Las Vegas, Nevada  89103

1111 W. Gladstone, Azusa, California  91702

1001 Toll Gate Road, Elgin, Illinois  60123

1302 Marquette Drive, Romeoville, Illinois  60446

7211 Arlington Avenue, Riverside, California  92503

7760 Lorraine Avenue, Stockton, California  95210

3850 Airport Road, Colorado Springs, Colorado  80910

8239 Broadway Street, San Antonio, Texas  78209

1671 Northpark Drive, Kingwood, Texas  77339

500 Laredo Street, Aurora, Colorado  80011

875 E. Ashby Place, San Antonio, Texas  78212

6 Sun Island Road, Nantucket, Massachusetts  02554

 




Schedule 5.12

--------------------------------------------------------------------------------

 

SCHEDULE IPA

 

INITIAL POOL ASSETS

 

3252 N US Highway 1, Fort Pierce, Florida  34946

4866 East Russell Road, Las Vegas, Nevada  89120

4349 South Jones Boulevard, Las Vegas, Nevada  89103

1111 W. Gladstone, Azusa, California  91702

1001 Toll Gate Road, Elgin, Illinois  60123

1302 Marquette Drive, Romeoville, Illinois  60446

7211 Arlington Avenue, Riverside, California  92503

7760 Lorraine Avenue, Stockton, California  95210

3850 Airport Road, Colorado Springs, Colorado  80910

8239 Broadway Street, San Antonio, Texas  78209

1671 Northpark Drive, Kingwood, Texas  77339

500 Laredo Street, Aurora, Colorado  80011

875 E. Ashby Place, San Antonio, Texas  78212

6 Sun Island Road, Nantucket, Massachusetts  02554

 

 

Schedule 5.12

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender]1]

 

 

 

3.

Borrower:

SS GROWTH Operating Partnership, L.P. and certain of its Subsidiaries

 

1 Select as applicable.



A-1

--------------------------------------------------------------------------------

 

4.

Administrative Agent:

KeyBank, National Association, as the administrative agent

 

 

under the Credit Agreement

 

 

 

5.

Credit Agreement:

The Amended and Restated Credit Agreement dated as of December 20, 2017, among
SS Growth Operating Partnership, L.P., certain of its Subsidiaries, the Lenders
parties thereto, KeyBank, National Association, as Administrative Agent, and the
other agents parties thereto

 

 

 

6.

Assigned Interest:

 

 

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage
Assigned of Commitment/Loans2

$_____

$_____

_____%

$_____

$_____

_____%

$_____

$_____

_____%

 

 

Effective Date:

______________________, _____ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

By:

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

By:

 

 

Title:

 

 

 

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

A-2

--------------------------------------------------------------------------------

 

[Consented to and]3 Accepted:

 

[KeyBank, National Association], as

  Administrative Agent

 

 

By:

 

  Title:

 

 

[Consented to:]4

 

[NAME OF RELEVANT PARTY]

 

By:

 

  Title:

 

 

 

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

A-3

--------------------------------------------------------------------------------

 

ANNEX 1



STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.  

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

A-4

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

EXHIBIT B-1

FORM OF COMPLIANCE CERTIFICATE

 

Key Bank, National Association

 

 

 

 

 

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

225 Franklin Street

 

 

 

 

 

 

 

 

 

Boston, MA  02110

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:  Mr. Christopher Neil

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RE: SS Growth Operating Partnership, L.P.

 

Compliance Certificate for

 

 

through

 

 

 

 

 

 

 

 

 

 

 

 

Dear Ladies and Gentlemen:

 

 

 

 

 

 

 

 

This Compliance Certificate is made with reference to that certain Amended and
Restated Credit Agreement dated as of ____________, 2017 (as amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
among SS Growth Operating Partnership, L.P. and certain of its Subsidiaries
(collectively, the "Borrower"), the financial institutions party thereto, as
lenders, and KeyBank, National Association, as Administrative Agent.  All
capitalized terms used in this Compliance Certificate (including any attachments
hereto) and not otherwise defined in this Compliance Certificate shall have the
meanings set forth for such terms in the Credit Agreement.  All Section
references herein shall refer to the Credit Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

I hereby certify that I am the Chief Financial Officer of SS Growth Operating
Partnership, L.P., and that I make this Certificate on behalf of each
Borrower.  I further represent and certify on behalf of the Borrower as follows
as of the date of this Compliance Certificate:

 

 

 

 

 

 

 

 

 

 

 

 

I have reviewed the terms of the Loan Documents and have made, or have caused to
be made under my supervision, a review in reasonable detail of the transactions
and consolidated and consolidating financial condition of the Borrower and its
Subsidiaries, during the accounting period (the "Reporting Period") covered by
the financial reports delivered simultaneous herewith pursuant to Section
5.01[(a)][(b)], and that such review has not disclosed the existence during or
at the end of such Reporting Period (and that I do not have knowledge of the
existence as at the date hereof) of any condition or event which constitutes a
Default or Event of Default.

 

 

 

 

 

 

 

 

 

 

 

 

 

All referenced dollar amounts in this certificate are stated in thousands unless
otherwise noted.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attached hereto as Schedule A-1 is a list of the Real Property that comprises
the Pool and the Pool Value, and Schedule A-2 is a list of the Real Property
assets that were identified as being in the Pool in the last Compliance
Certificate and that are no longer qualified to be in the Pool as of the last
day of the Reporting Period.

 



B-1

--------------------------------------------------------------------------------

 

As of the last day of the Reporting Period:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

Tangible Net Worth ("TNW"):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

Assets less

 

 

 

 

$

 

(b)

Intangible Assets plus

 

 

 

 

$

 

(c)

Lease intangibles less

 

 

 

 

$

 

(d)

All liabilities

 

 

 

 

$

 

   Tangible Net Worth $___,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant: current TNW must not be less than (i) $200,489,390.00 plus (ii)
eighty-five percent (85%) of the Net Equity Proceeds received after the
Effective Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Total Leverage Ratio Calculation:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

Indebtedness*

 

 

 

 

$

 

(b)

Total Aggregate Asset Value*

 

 

 

 

 

 

 

(i) Real Property

 

 

 

 

 

 

 

(ii)  Cash

 

 

 

 

 

 

(c)

Excess Amount

 

 

 

 

$

 

(d)

Total Asset Value (b) minus (c)

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

Total Leverage Ratio

 

 

 

 

%

 

 

 

 

 

 

 

 

 

 

Covenant: no greater than forty percent (40%)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

Liquidity:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

Unrestricted Cash

 

 

 

$

 

(b)

Cash Equivalents

 

 

 

$

 

(c)

Unused borrowing capacity

 

 

 

 

 

 

(d)

Total Liquidity

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant:

 

 

Not less than $3,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

Fixed Charge Ratio

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

Adjusted EBITDA for immediately preceding calendar quarter

 

 

 

 

 

(b)

All principal due and payable and paid on Indebtedness (excluding principal due
at maturity) plus

 

 

 

 

 

(c)

all Interest Expense plus

 

 

 

 

 

(d)

aggregate of all cash dividends payable on preferred stock

 

 

 

 

 

 

Fixed Charge Ratio [(a)/(b)+(c)+(d)]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant: not less than 1.50:1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-2

--------------------------------------------------------------------------------

 

5.

Loan to Value

 

 

 

 

 

 

 

 

 

 

 

(a)

Outstanding Loan balance

 

 

 

 

 

(b)

Pool Value

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant: no greater than 45%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.

Pool Debt Yield

 

 

 

 

 

 

 

 

 

 

 

(a)

Aggregate NOI from Mortgaged Properties Annualized

 

 

 

 

(b)

outstanding principal balance of the Loans

 

 

 

 

(c)

Ratio --not less than 12%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.

Interest Rate Protection

 

 

 

 

 

 

 

 

 

 

 

(a)

Unhedged variable rate Indebtedness

 

 

 

 

(b)

Total Indebtedness

 

 

 

 

 

Interest Rate Protection Amount [(a)/(b)]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant: less than thirty percent (30%) at any time when either (i) the Total
Leverage Ratio is in excess of 25%, or (ii) the Fixed Charge Ratio is less than
3.50 to 1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.

Other Recourse Debt

 

 

 

 

 

 

 

 

 

 

 

(a)

Other Recourse Indebtedness

$

 

 

 

(b)

Total Asset Value

 

 

 

 

 

Ratio of Other Recourse Indebtedness to Total Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant: other Recourse Debt not to exceed fifteen percent (15%) of Total Asset
Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9.

Investments

 

 

 

 

 

 

 

 

 

 

 

(a)

(i)

Investments directly or indirectly in unimproved land

$

 

 

 

 

(ii)

Total Asset Value

 

 

 

 

 

(iii)

Ratio (i) to (ii)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant: Not to exceed (5%) of the Total Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

(i)

Investments directly or indirectly in construction and development projects

$

 

 

 

 

(ii)

Total Asset Value

 

 

 

 

 

(iii)

Ratio (i) to (ii)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant: not to exceed fifteen percent (15%) of the Total Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

--------------------------------------------------------------------------------

 

 

(c)

(i)

Investments constituting mortgage loans on real estate (directly or indirectly)
which are primarily self-storage facilities

$

 

 

 

 

(ii)

Total Asset Value

 

 

 

 

 

(iii)

Ratio (i) to (ii)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant: Not in excess of ten percent (10%) of Total Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)

(i)

Investments in real estate (directly or indirectly) which are not primarily
self-storage facilities and which Borrower does not intend to convert to a
self-storage facility within twenty-four (24) months

$

 

 

 

 

(ii)

Total Asset Value

 

 

 

 

 

(iii)

Ratio (i) to (ii)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant: Not in excess of ten percent (10%) of Total Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e)

Aggregate of Investments referenced in (a) through (d) above

$

 

 

 

 

 

 

 

 

 

 

Covenant:  Aggregate not to exceed twenty percent (20%) of the Total Asset Value

 

 

 

 

 

 

 

 

 

 

(f)

(i)

Any purchase or acquisition, directly or indirectly, of any such capital stock,
evidence of indebtedness, assets or other securities of, or other investments
in, a Person which is not a wholly owned Subsidiary of the Borrower

$

 

 

 

 

(ii)

Total Asset Value

 

 

 

 

 

(iii)

Ratio (i) to (ii)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant: Not in excess of fifteen percent (15%) of Total Asset Value

 

 

 

 

 

 

 

 

 

10.

Cross Default

 

 

 

 

 

 

 

 

 

 

 

(a)

Aggregate Defaulted Recourse Indebtedness

$

 

 

 

 

 

 

 

 

 

 

Covenant: any recourse indebtedness in an aggregate amount equal to or greater
than $25,000,000 at any time

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

Aggregate Non-Recourse Defaulted Indebtedness

$

 

 

 

 

 

 

 

 

 

 

Covenant: Not more than $75,000,000.00

 

 

 

 

B-4

--------------------------------------------------------------------------------

 

This Compliance Certificate has been executed and delivered as of the date set
forth above.

 

SS GROWTH OPEARTING PARTNERSHIP, L.P.

 

 

By:

Strategic Storage Growth Trust, Inc.,

 

its General Partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

*See attached detailed calculations

B-5

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED AMENDED AND RESTATED CREDIT AGREEMENT

EXHIBIT B-2

FORM OF RELEASE COMPLIANCE CERTIFICATE

 

RELEASE COMPLIANCE CERTIFICATE

 

Key Bank, National Association

 

 

 

 

 

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

225 Franklin Street

 

 

 

 

 

 

 

 

 

Boston, MA  02110

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:  Mr. Christopher Neil

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RE: SS Growth Operating Partnership, L.P.

 

Compliance Certificate for

____________

 

through

__________

 

 

 

 

 

 

 

 

 

 

 

Dear Ladies and Gentlemen:

 

 

 

 

 

 

 

 

This Release Compliance Certificate is made with reference to that certain
Amended and Restated Credit Agreement dated as of ____________, 2017 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among SS Growth Operating Partnership, L.P. and certain of its
Subsidiaries (collectively, the "Borrower"), the financial institutions party
thereto, as lenders, and KeyBank, National Association, as Administrative
Agent.  All capitalized terms used in this Release Compliance Certificate
(including any attachments hereto) and not otherwise defined in this Release
Compliance Certificate shall have the meanings set forth for such terms in the
Credit Agreement.  All Section references herein shall refer to the Credit
Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

I hereby certify that I am the Chief Financial Officer of SS Growth Operating
Partnership, L.P., and that I make this Certificate on behalf of each
Borrower.  I further represent and certify on behalf of the Borrower as follows
as of the date of this Compliance Certificate:

 

The Borrower hereby requests that the following Mortgaged Property be released
under Section 5.15 of the Credit Agreement:_____________

 

 

 

 

 

 

 

 

 

 

 

 

I have reviewed the terms of the Loan Documents and have made, or have caused to
be made under my supervision, a review in reasonable detail of the transactions
and consolidated and consolidating financial condition of the Borrower and its
Subsidiaries, during the most recent accounting period (the "Reporting Period")
as to which financial reports have been delivered pursuant to Section
5.01[(a)][(b)] and that such review has not disclosed the existence during or at
the end of such Reporting Period (and that I do not have knowledge of the
existence as at the date hereof) of any condition or event which constitutes a
Default or Event of Default, nor shall any such Default or Event of Default
exist after giving effect to the requested partial release.

B-6

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All referenced dollar amounts in this certificate are stated in thousands unless
otherwise noted.

 

 

 

 

 

 

 

 

 

 

 

 

 

Attached hereto as Schedule A-1 is a list of the Real Property that comprises
the Pool not to be less than four (4) and the Pool Value (after giving effect to
the Release), and Schedule A-2 is a list of the Real Property assets that were
identified as being in the Pool in the last Compliance Certificate and that are
no longer qualified to be in the Pool as of the last day of the Reporting
Period.

 

 

 

 

 

 

 

 

 

 

 

 

As of the last day of the Reporting Period (in each instance adjusted to reflect
the Release Tract):

 

 

 

 

 

 

 

 

 

 

 

1.

Tangible Net Worth ("TNW"):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

Assets less

 

 

 

 

 

$

 

(b)

Intangible Assets plus

 

 

 

 

 

$

 

(c)

Lease intangibles less

 

 

 

 

 

$

 

(d)

All liabilities

 

 

 

 

 

$

 

Tangible Net Worth $___,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant: current TNW must not be less than (i) $200,489,390.00  plus (ii)
eighty-five percent (85%) of the Net Equity Proceeds received after the
Effective Date,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Total Leverage Ratio Calculation:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

Indebtedness*

 

 

 

 

$

 

(b)

Total Aggregate Asset Value*

 

 

 

 

 

 

 

(i) Real Property

 

 

 

 

 

 

 

(ii)  Cash

 

 

 

 

 

 

(c)

Excess Amount

 

 

 

 

$

 

(d)

Total Asset Value (b) minus (c)

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

Total Leverage Ratio

 

 

 

 

%

 

 

 

 

 

 

 

 

 

 

Covenant: no greater than forty percent (40%)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

Liquidity:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

Unrestricted Cash

 

 

 

$

 

(b)

Cash Equivalents

 

 

 

$

 

(c)

Unused borrowing capacity

 

 

 

 

 

 

(d)

Total Liquidity

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant:

 

 

Not less than $3,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-7

--------------------------------------------------------------------------------

 

4.

Fixed Charge Ratio

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

Adjusted EBITDA for immediately preceding calendar quarter

 

 

 

 

 

(b)

All principal due and payable and paid on Indebtedness (excluding principal due
at maturity) plus

 

 

 

 

 

(c)

all Interest Expense plus

 

 

 

 

 

(d)

aggregate of all cash dividends payable on preferred stock

 

 

 

 

 

 

Fixed Charge Ratio [(a)/(b)+(c)+(d)]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant: not less than 1.50:1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

Loan to Value

 

 

 

 

 

 

 

 

 

 

 

(a)

Outstanding Loan balance

 

 

 

 

 

(b)

Pool Value

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant: no greater than 45%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.

Pool Debt Yield

 

 

 

 

 

 

 

 

 

 

 

(a)

Aggregate NOI from Mortgaged Properties Annualized

 

 

 

 

(b)

outstanding principal balance of the Loans

 

 

 

 

(c)

Ratio --not less than 12%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.

Interest Rate Protection

 

 

 

 

 

 

 

 

 

 

 

(a)

Unhedged variable rate Indebtedness

 

 

 

 

(b)

Total Indebtedness

 

 

 

 

 

Interest Rate Protection Amount [(a)/(b)]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant: less than thirty percent (30%) at any time when either (i) the Total
Leverage Ratio is in excess of 25%, or (ii) the Fixed Charge Ratio is less than
3.50 to 1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.

Other Recourse Debt

 

 

 

 

 

 

 

 

 

 

 

(a)

Other Recourse Indebtedness

$

 

 

 

(b)

Total Asset Value

 

 

 

 

 

Ratio of Other Recourse Indebtedness to Total Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant: other Recourse Debt not to exceed fifteen percent (15%) of Total Asset
Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-8

--------------------------------------------------------------------------------

 

9.

Investments

 

 

 

 

 

 

 

 

 

 

 

(a)

(i)

Investments directly or indirectly in unimproved land

$

 

 

 

 

(ii)

Total Asset Value

 

 

 

 

 

(iii)

Ratio (i) to (ii)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant: not to exceed five percent (5%) of the Total Asset Value thereafter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

(i)

Investments directly or indirectly in construction and development projects

$

 

 

 

 

(ii)

Total Asset Value

 

 

 

 

 

(iii)

Ratio (i) to (ii)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant: not to exceed fifteen percent (15%) of the Total Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)

(i)

Investments constituting mortgage loans on real estate (directly or indirectly)
which are primarily self-storage facilities

$

 

 

 

 

(ii)

Total Asset Value

 

 

 

 

 

(iii)

Ratio (i) to (ii)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant: Not in excess of ten percent (10%) of Total Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)

(i)

Investments in real estate (directly or indirectly) which are not primarily
self-storage facilities and which Borrower does not intend to convert to a
self-storage facility within twenty-four (24) months

$

 

 

 

 

(ii)

Total Asset Value

 

 

 

 

 

(iii)

Ratio (i) to (ii)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant: Not in excess of ten percent (10%) of Total Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e)

Aggregate of Investments referenced in (a) through (d) above

$

 

 

 

 

 

 

 

 

 

 

Covenant:  Aggregate not to exceed twenty percent (20%) of the Total Asset Value

 

 

 

 

 

 

 

 

 

 

(f)

(i)

Any purchase or acquisition, directly or indirectly, of any such capital stock,
evidence of indebtedness, assets or other securities of, or other investments
in, a Person which is not a wholly owned Subsidiary of the Borrower

$

 

 

 

 

(ii)

Total Asset Value

 

 

 

 

 

(iii)

Ratio (i) to (ii)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant: Not in excess of fifteen percent (15%) of Total Asset Value

 

 

 

 

 

 

 

 

 

B-9

--------------------------------------------------------------------------------

 

10.

Cross Default

 

 

 

 

 

 

 

 

 

 

 

(a)

Aggregate Defaulted Recourse Indebtedness

$

 

 

 

 

 

 

 

 

 

 

Covenant: any recourse indebtedness in an aggregate amount equal to or greater
than $25,000,000 at any time

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

Aggregate Non-Recourse Defaulted Indebtedness

$

 

 

 

 

 

 

 

 

 

 

Covenant: Not more than $75,000,000.00

 

 

 

 

This Release Compliance Certificate has been executed and delivered as of the
date set forth above.

 

SS GROWTH OPEARTING PARTNERSHIP, L.P.

 

 

By:

Strategic Storage Growth Trust, Inc.,

 

its General Partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

*See attached detailed calculations

 

 

 

B-10

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

EXHIBIT C

FORM OF GUARANTY

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”) dated as of _________ ___, 20___, executed and
delivered by each of the undersigned, whether one or more, (individually and
collectively, “Guarantor”), in favor of (a) KeyBank, National Association, in
its capacity as Administrative Agent (the “Agent”) for the Lenders under that
certain Amended and Restated Credit Agreement dated as of even date herewith, by
and among SS GROWTH OPERATING PARTNERSHIP, L.P., and its Subsidiaries party to
the Credit Agreement (collectively, the “Borrower”), the financial institutions
party thereto and their assignees in accordance therewith (the “Lenders”), and
the Agent (as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with its terms, the “Credit Agreement”)
and (b) the Lenders.

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have made available to
the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;

 

WHEREAS, the Borrower and Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
and have determined it to be in their mutual best interests to obtain financing
from the Agent and the Lenders through their collective efforts;

 

WHEREAS, Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, Guarantor
is willing to guarantee the Borrower’s obligations to the Agent and the Lenders
on the terms and conditions contained herein; and

 

WHEREAS, Guarantor’s execution and delivery of this Guaranty is one of the
conditions precedent to the Agent and the Lenders making, or continuing to make,
such financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Guarantor, Guarantor agrees as follows:

 

Section 1.  Guaranty.  Guarantor hereby absolutely and unconditionally
guaranties the due and punctual payment and performance of all of the following
when due (collectively referred to as the “Obligations”): (a) all indebtedness
and obligations owing by the Borrower to any of the Lenders or the Agent under
or in connection with the Credit Agreement and any other Loan Document,
including without limitation, the repayment of all principal of the Loans made
by the Lenders to the Borrower under the Credit Agreement and the payment of all
interest, fees, charges, reasonable attorneys’ fees and other amounts payable to
any Lender or the Agent

C-1

--------------------------------------------------------------------------------

 

thereunder or in connection therewith (including any Hedging Agreement); (b) any
and all extensions, renewals, modifications, amendments or substitutions of the
foregoing; and (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Lenders or the Agent
in the enforcement of any of the foregoing or any obligation of such Guarantor
hereunder.

 

Section 2. Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment and performance, and not of collection, and a debt of
Guarantor for its own account. Accordingly, the Lenders and the Agent shall not
be obligated or required before enforcing this Guaranty against any Guarantor:
(a) to pursue any right or remedy the Lenders or the Agent may have against the
Borrower, any other Guarantor or any other Person or commence any suit or other
proceeding against the Borrower, any other Guarantor or any other Person in any
court or other tribunal; (b) to make any claim in a liquidation or bankruptcy of
the Borrower, any other Guarantor or any other Person; or (c) to make demand of
the Borrower, any other Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Lenders or the Agent
which may secure any of the Obligations. In this connection, Guarantor hereby
waives the right of such Guarantor to require any holder of the Obligations to
take action against the Borrower as provided by any legal requirement of any
Governmental Authority.

 

Section 3. Guaranty Absolute.  Guarantor guarantees that the Obligations will be
paid strictly in accordance with the terms of the documents evidencing the same,
regardless of any legal requirement now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent or the
Lenders with respect thereto. The liability of Guarantor under this Guaranty
shall be absolute and unconditional in accordance with its terms and shall
remain in full force and effect without regard to, and shall not be released,
suspended, discharged, terminated or otherwise affected by, any circumstance or
occurrence whatsoever (other than the full and final payment and performance of
the Obligations), including, without limitation, the following (whether or not
such Guarantor consents thereto or has notice thereof):

 

(a)(i) any change in the amount, interest rate or due date or other term of any
of the Obligations; (ii) any change in the time, place or manner of payment of
all or any portion of the Obligations; (iii) any amendment or waiver of, or
consent to the departure from or other indulgence with respect to, the Credit
Agreement, any other Loan Document, or any other document or instrument
evidencing or relating to any Obligations; or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Credit Agreement, any of the other Loan
Documents, or any other documents, instruments or agreements relating to the
Obligations or any other instrument or agreement referred to therein or
evidencing any Obligations or any assignment or transfer of any of the
foregoing;

 

(b)any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents, or any other document, instrument or agreement referred to
therein or evidencing any Obligations or any assignment or transfer of any of
the foregoing;

 

(c)any furnishing to the Agent or the Lenders of any security for the
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral security for the Obligations;

 

C-2

--------------------------------------------------------------------------------

 

(d)any settlement or compromise of any of the Obligations, any security
therefor, or any liability of any other party with respect to the Obligations,
or any subordination of the payment of the Obligations to the payment of any
other liability of the Borrower;

 

(e)any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any other
Guarantor, the Borrower or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;

 

(f)any nonperfection of any security interest or other Lien on any of the
collateral securing any of the Obligations;

 

(g)any act or failure to act by the Borrower or any other Person which may
adversely affect such Guarantor’s subrogation rights, if any, against the
Borrower to recover payments made under this Guaranty;

 

(h)any application of sums paid by the Borrower or any other Person with respect
to the liabilities of the Borrower to the Agent or the Lenders, regardless of
what liabilities of the Borrower remain unpaid;

 

(i)any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof; or

 

(j)any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Guarantor hereunder.

 

Section 4. Action with Respect to Obligations. The Lenders and the Agent may in
accordance with the Credit Agreement, at any time and from time to time, without
the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder take any and all actions described in
Section 3 and may otherwise: (a) amend, modify, alter or supplement the terms of
any of the Obligations (consistent with the requirements for amendment,
modification, alteration or supplementation, if any, contained in the
instruments giving rise to the Obligations), including, but not limited to,
extending or shortening the time of payment of any of the Obligations or the
interest rate that may accrue on any of the Obligations; (b) amend, modify,
alter or supplement the Credit Agreement or any other Loan Document (consistent
with the requirements for amendment, modification, alteration or
supplementation, if any, contained in the Credit Agreement or any of the Loan
Documents); (c) sell, exchange, release or otherwise deal with all, or any part,
of any collateral securing any of the Obligations; (d) release any Person liable
in any manner for the payment or collection of the Obligations; (e) exercise, or
refrain from exercising, any rights against the Borrower or any other Person
(including, without limitation, any other Guarantor); and (f) apply any sum, by
whomsoever paid or however realized, to the Obligations in such order as the
Lenders or the Agent shall elect in accordance with the Credit Agreement.

 

Section 5.  Representations and Warranties.  Guarantor hereby makes to the Agent
and the Lenders all of the representations and warranties made by the Borrower
with respect to or in any

C-3

--------------------------------------------------------------------------------

 

way relating to such Guarantor in the Credit Agreement and the other Loan
Documents, as if the same were set forth herein in full.

 

Section 6. Covenants.  Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any other Loan Documents.

 

Section 7. Waiver.  Guarantor, to the fullest extent permitted by applicable
law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

 

Section 8. Inability to Accelerate Loan.  If the Agent and/or the Lenders are
prevented from demanding or accelerating payment thereof by reason of any
automatic stay or otherwise, the Agent and/or the Lenders shall be entitled to
receive from Guarantor, upon demand therefor, the sums which otherwise would
have been due had such demand or acceleration occurred.

 

Section 9.  Reinstatement of Obligations.  Guarantor agrees that this Guaranty
shall continue to be effective or be reinstated, as the case may be, with
respect to any Obligations if at any time payment of any such Obligations is
rescinded or otherwise must be restored by the Agent and/or the Lenders upon the
bankruptcy or reorganization of the Borrower or any Guarantor or otherwise.

 

Section 10.  Subrogation.  Until all of the Obligations shall have been
indefeasibly paid in full, any right of subrogation a Guarantor may have shall
be subordinate to the rights of Agent and the Lenders and Guarantor hereby
waives any right to enforce any remedy which the Agent and/or the Lenders now
have or may hereafter have against the Borrower, and Guarantor hereby waives any
benefit of, and any right to participate in, any security or collateral given to
the Agent and the Lenders to secure payment or performance of any of the
Obligations other than as may be expressly provided for in the Credit Agreement,
including but not limited to payments as contemplated in Section 6.05 of the
Credit Agreement.

 

Section 11.  Payments Free and Clear.  All sums payable by Guarantor hereunder
shall be made free and clear of and without deduction for any Indemnified Taxes
(as defined in the Credit Agreement) or Other Taxes (as defined in the Credit
Agreement); provided that if any Guarantor shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
the Agent or any Lender (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made; (ii) such Guarantor
shall make such deductions; and (iii) such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority (as defined in the Credit
Agreement) in accordance with applicable law.

 

Section 12.  Set-off.  Guarantor hereby grants to Agent, on behalf of the
Lenders, a security interest in and lien on all deposits (general or special,
time or demand, provisional or final) at

C-4

--------------------------------------------------------------------------------

 

any time held and other obligations at any time owing by Agent to or for the
credit or the account of any Guarantor.  In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, each Lender is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final but excluding any
funds held by the Borrower on behalf of tenants or other third parties) at any
time held and other obligations at any time owing by such Lender to or for the
credit or the account of any Guarantor against any of and all the obligations of
such Guarantor now or hereafter existing under this Guaranty held by such Lender
then due and payable.  Guarantor agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of a participation in a
Note, whether or not acquired pursuant to the applicable provisions of the
Credit Agreement, may exercise rights of setoff or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of such Guarantor in the amount of such participation.

 

Section 13.  Subordination.  Guarantor hereby expressly covenants and agrees for
the benefit of the Agent and the Lenders that all obligations and liabilities of
the Borrower or any other Guarantor to such Guarantor of whatever description,
including without limitation, all intercompany receivables of such Guarantor
from the Borrower or any other Guarantor (collectively, the “Junior Claims”)
shall be subordinate and junior in right of payment to all Obligations;
provided, however, that payment thereof may be made so long as no Event of
Default shall have occurred and be continuing. If an Event of Default shall have
occurred and be continuing, then no Guarantor shall accept any direct or
indirect payment (in cash, property, securities by setoff or otherwise) from the
Borrower or any other Guarantor on account of or in any manner in respect of any
Junior Claim until all of the Obligations have been indefeasibly paid in full,
except as expressly provided for in the Credit Agreement, including but not
limited to payments as contemplated in Section 6.05 of the Credit Agreement.

 

Section 14. Avoidance Provisions.  It is the intent of Guarantor, the Agent and
the Lenders that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
applicable law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
applicable laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions.” Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Obligations for
which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any Guarantor
hereunder (or any other obligations of such Guarantor to the Agent and the
Lenders), to be subject to avoidance under the Avoidance Provisions. This
Section is intended solely to preserve the rights of the Agent and the Lenders
hereunder to the maximum extent that would not cause the obligations of

C-5

--------------------------------------------------------------------------------

 

any Guarantor hereunder to be subject to avoidance under the Avoidance
Provisions, and no Guarantor nor any other Person shall have any right or claim
under this Section as against the Agent and the Lenders that would not otherwise
be available to such Person under the Avoidance Provisions.

 

Section 15.  Information.  Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower, of the other
Guarantors and of all other circumstances bearing upon the risk of nonpayment of
any of the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the Agent or any
Lender shall have any duty whatsoever to advise any Guarantor of information
regarding such circumstances or risks.

 

Section 16. Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 17.  Jurisdiction; Venue; JURY WAIVER.

 

(a)Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the state and federal courts in
New York, New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Guaranty or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
State or, to the extent permitted by law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Guaranty shall
affect any right that the Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Guaranty or any other Loan Document
against the Guarantor or its properties in the courts of any jurisdiction.

 

(a)Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty or any other Loan Document in any court
referred to in paragraph (a) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(b)WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE

C-6

--------------------------------------------------------------------------------

 

EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

(b)[Intentionally Omitted.]

 

Section 18.  Loan Accounts.  The Agent may maintain books and accounts setting
forth the amounts of principal, interest and other sums paid and payable with
respect to the Obligations, and in the case of any dispute relating to any of
the outstanding amount, payment or receipt of Obligation or otherwise, the
entries in such account shall be binding upon Guarantor as to the outstanding
amount of such Obligations and the amounts paid and payable with respect thereto
absent manifest error.  The failure of the Agent to maintain such books and
accounts shall not in any way relieve or discharge any Guarantor of any of its
obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the Agent
or the Lenders in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or the Lenders of any such right or
remedy shall preclude other or further exercise thereof or the exercise of any
other such right or remedy.

 

Section 20.  Successors and Assigns.  Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Obligations) in whose
favor the provisions of this Guaranty also shall inure, and each reference
herein to any Guarantor shall be deemed to include the Guarantor’s successors
and assigns, upon whom this Guaranty also shall be binding.  The Lenders and the
Agent may, in accordance with the applicable provisions of the Credit Agreement,
assign, transfer or sell any Obligation, or grant or sell participation in any
Obligations, to any Person or entity without the consent of, or notice to, any
Guarantor and without releasing, discharging or modifying such Guarantor’s
obligations hereunder.  Guarantor hereby consents to the delivery by the Agent
or any Lender to any assignee, transferee or participant of any financial or
other information regarding the Borrower or any Guarantor. Guarantor may not
assign or transfer its obligations hereunder to any Person.

 

Section 21.  Amendments.  This Guaranty may not be amended except as provided in
the Credit Agreement.

 

Section 22.  Payments.  All payments made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the place and time provided for in the Credit Agreement on the date one (1)
Business Day after written demand therefor to such Guarantor by the Agent.

 

SECTION 23. JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF GUARANTOR
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL BE JOINT AND SEVERAL, AND
ACCORDINGLY, GUARANTOR (BUT NOT ITS LIMITED PARTNERS, SHAREHOLDERS OR MEMBERS)
CONFIRMS THAT IT (BUT NOT ITS

C-7

--------------------------------------------------------------------------------

 

LIMITED PARTNERS, SHAREHOLDERS OR MEMBERS) IS LIABLE FOR THE FULL AMOUNT OF THE
OBLIGATIONS HEREUNDER AND UNDER ALL OTHER LOAN DOCUMENTS.

 

Section 24.  Notices.  All notices, requests and other communications hereunder
shall be in writing and shall be given as provided in the Credit
Agreement.  Guarantor’s address for notice is set forth below its signature
hereto.

 

Section 25.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 26.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 27.  Definitions.  (a) For the purposes of this Guaranty:

 

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code or any
other applicable bankruptcy laws; (ii) a custodian (as defined in the Bankruptcy
Code or any other applicable bankruptcy laws) is appointed for, or takes charge
of, all or any substantial part of the property of any Guarantor; (iii) any
other proceeding under any applicable law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to any
Guarantor; (iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any
order of relief or other order approving any such case or proceeding is entered
by a court of competent jurisdiction; (vi) any Guarantor makes a general
assignment for the benefit of creditors; (vii) any Guarantor shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) any Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) any Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.

 

(b)Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

 

C-8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date and year first written above.

 

STRATEGIC STORAGE GROWTH TRUST, INC.,

a Maryland corporation

 

 

By:

 

Name:

H. Michael Schwartz

Title:

Chief Executive Officer

 

 

 

Address for Notices:

 

Strategic Storage Growth Trust, Inc

111 Corporate Drive, Suite 120

Ladera Ranch, CA 92694 

Attention:  H. Michael Schwartz

 

With a copy to:

 

Mastrogiovanni Mersky & Flynn, P.C.

2001 Bryan Street, Suite 1250

Dallas, Texas 75201

Attention:  Charles Mersky, Esq.

 

 

 

C-9

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

EXHIBIT D

FORM OF NOTE

 

$_________________

 

__________, ___, 201__

 

FOR VALUE RECEIVED, SS GROWTH OPERATING PARTNERSHIP, L.P., _________ AND
__________ (collectively, the “Maker”) jointly and severally promise to pay
without offset or counterclaim to the order of [insert name of Lender],
(“Payee”), the principal amount equal to the lesser of (x)
__________________________ ($_____________) or (y) the outstanding amount
advanced by Payee as a Loan (or Loans) under the Credit Agreement (as
hereinafter defined), payable in accordance with the terms of the Credit
Agreement.

Maker also promises to pay interest on the unpaid principal amount of this Note
(this “Note”) at the rates and at the times which shall be determined in
accordance with the provisions of that certain Amended and Restated Credit
Agreement dated of even date herewith, among Maker, the Lenders named therein,
and KeyBank, National Association, as Administrative Agent for itself and the
Lenders (as hereafter amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”).  Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.

Amounts paid and prepaid may be reborrowed, as provided in the Credit
Agreement.  No Lender shall have any obligation to make a Loan to the extent
such Loan would cause the sum of the total Revolving Credit Exposures to exceed
the total Maximum Loan Available Amount.

This Note is subject to prepayment at the option of the Maker, as provided in
the Credit Agreement.

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.  MAKER AGREES THAT JURISDICTION AND VENUE FOR ANY ACTION
REGARDING THIS NOTE SHALL BE AS SET FORTH IN THE CREDIT AGREEMENT.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.

Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement.  Maker and any endorser of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind (except
such notices as may be expressly required under the Credit Agreement or the

D-1

--------------------------------------------------------------------------------

 

other Loan Documents) and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.

IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as of the day and year first written above.

 

SS GROWTH OPERATING PARTNERSHIP, L.P.,

a Delaware limited

partnership

 

 

By:

Strategic Storage Growth Trust, Inc.,

 

a Maryland corporation, its General Partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

D-2

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

EXHIBIT E

[FORM OF] BORROWING REQUEST/INTEREST ELECTION REQUEST

 

_____________, 201_

 

KeyBank, National Association

as Administrative Agent

225 Franklin Street, 18th floor

Boston, Massachusetts 02110

 

Attn:  Mr. Christopher Neil

 

Re:

SS Growth Operating Partnership, L.P.

Borrowing Request

 

Dear Ladies and Gentlemen:

 

This Borrowing Request is made with reference to that certain Amended and
Restated Credit Agreement dated as of ____________, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among SS Growth Operating Partnership, L.P. and certain of its Subsidiaries
(collectively, the “Borrower”), the financial institutions party thereto, as
lenders, and KeyBank, National Association, as Administrative Agent.  All
capitalized terms used in this Borrowing Request (including any attachments
hereto) and not otherwise defined in this Borrowing Request shall have the
meanings set forth for such terms in the Credit Agreement.  All Section
references herein shall refer to the Credit Agreement.  This request is made by
Strategic Storage Operating Partnership, L.P. on behalf of the Borrower.

The Borrower hereby requests [check as applicable] □ a conversion of an existing
Loan as provided below and/or □ an advance under the Credit Agreement, in the
amount of $____________.  

 

1.    Aggregate Commitment    $__0,000,000.00

 

2.    Maximum Borrowing Base Availability    $_____________

(see attached Borrowing Base Certificate)

 

3.    Maximum available loan amount (lesser of line 1 or 2)    $_____________

 

4.    The amount outstanding under the Loans     $_____________

 

5.    Available amount to be borrowed (3 minus 4)    $_____________

 

6.    Less amount requested     $_____________

 

E-1

--------------------------------------------------------------------------------

 

7.    Amount remaining to be advanced    $_____________

 

8.    Account for funding:    _____________

 

The advance or conversion is to be made as follows:

A.ABR Borrowing.

 

1.    Amount of ABR Borrowing:    $_____________

 

2.    Date of ABR Borrowing     _____________

 

B.Eurodollar Borrowing:

 

1.    Amount of Eurodollar Borrowing:    $_____________

 

2.    Amount of conversion of existing

Loan to Eurodollar Borrowing:    $_____________

 

3.    Number of Eurodollar

Borrowing(s) now in effect:     _____________

[cannot exceed four (4)]

 

4.    Date of Eurodollar Rate Borrowing

or conversion:     _____________

 

5.    Interest Period:    _____________

 

6.    Expiration date of current Interest

Period as to this conversion:     _____________

 

The Borrower hereby represents and warrants that the amounts set forth above are
true and correct, that the amount above requested has actually been incurred,
that the representations and warranties contained in the Credit Agreement are
true and correct as if made as of this date (except to the extent relating to a
specific date), and that the Borrower has kept, observed,

performed and fulfilled each and every one of its obligations under the Credit
Agreement as of the date hereof [except as follows: _______________]

 

Very truly yours,

 

SS GROWTH OPERATING PARTNERSHIP, L.P.,

a Delaware limited

partnership

E-2

--------------------------------------------------------------------------------

 

 

 

By:

Strategic Storage Growth Trust, Inc.,

 

a Maryland corporation, its General Partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

E-3

--------------------------------------------------------------------------------

 

Amended and Restated Credit Agreement

EXHIBIT F

JOINDER AGREEMENT

JOINDER AGREEMENT (the “Agreement”), dated as of __________, 201_, made by
____________________________ a ____________________ (the “New Borrower”) in
favor of KEYBANK, NATIONAL ASSOCIATION, as administrative agent for the lenders
party to the Credit Agreement referred to below (in such capacity, together with
its successors in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, SS Growth Operating Partnership, L.P., a Delaware limited partnership,
____________________ and _________________ (collectively, the “Borrower”),
certain lenders (the “Lenders”), and the Administrative Agent are parties to an
Amended and Restated Credit Agreement dated as of ________, 2017 (as amended,
modified, restated, or supplemented and in effect from time to time, the “Credit
Agreement”).

WHEREAS, the Credit Agreement requires that the owner of any Real Property
included in the Pool must join in and assume all obligations of the “Borrower”
under the Loan Documents, and the New Borrower is the owner of Real Property to
be included in the Pool.

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth and for other good and valuable
consideration, the New Borrower hereby agrees as follows:

1.  The New Borrower hereby becomes a party to the Loan Documents as a Borrower
thereunder with the same force and effect as if originally named therein as a
Borrower and, without limiting the generality of the foregoing, hereby
irrevocably, absolutely, and unconditionally assumes and agrees to timely and
faithfully pay and perform all of the obligations of the Borrower under the Loan
Documents.

2.  The New Borrower hereby represents and warrants that each of the
representations and warranties contained in Article III of the Credit Agreement
are also made by it and are true and correct in all material respects on and as
the date hereof (after giving effect to this Agreement) as if made on and as of
such date.

3.  All capitalized terms not defined herein shall have the meaning ascribed to
them in the Credit Agreement.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

Ex F-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Ex F-2

--------------------------------------------------------------------------------

 

Amended and Restated Credit Agreement

EXHIBIT G

BORROWING BASE CERTIFICATE

TO:

KeyBank, National Association (“Administrative Agent”)

RE:

Amended and Restated Credit Agreement dated as of ____________, 2017 (as
amended, the “Loan Agreement”) between Administrative Agent, the lenders
described therein and SS GROWTH OPERATING PARTNERSHIP, L.P. and certain
Affiliates (collectively, the “Borrower”)

This Borrowing Base Certificate is submitted by Borrower to Administrative Agent
pursuant to the provisions of the Loan Agreement.  Capitalized terms used herein
which are not otherwise specifically defined shall have the same meaning herein
as in the Loan Agreement.

Calculations of the Borrowing Base Availability are set forth on the
Certificates annexed hereto.

The Borrower hereby further certifies, warrants and represents to Administrative
Agent and the Lenders that: (i) to the best of the Borrower’s knowledge, the
financial information provided by the Borrower to the Administrative Agent
herein is true and accurate in all material respects; and (ii) to the best of
the Borrower’s knowledge, an Event of Default which is continuing has not
occurred under the Loan Agreement or any of the other Loan Documents.

Executed as an instrument under seal as of the _______ day of _____________,
201_.

 

SS GROWTH OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

 

 

By:

Strategic Storage Growth Trust, Inc.,

 

a Maryland corporation, its General Partner

 

 

 

 

By:

 

 

Name:

Michael O. Terjung

 

Title:

Chief Financial Officer

 

Ex G-1

--------------------------------------------------------------------------------

 

Availability Calculation

 

 

 

1.     the aggregate Pool Value of the Mortgaged Properties (valued at the
aggregate Appraised Value of such Mortgaged Properties)

 

per attached Schedule

 

 

 

Aggregate Pool Value  

$_____________

 

 

 

 

Multiplied by 45%

 

$_____________

 

 

 

2.Pool Debt Yield

Net Operating Income for each Collateral Property*

(a) ____________________

(b) ____________________

(c) ____________________

(d ____________________  

(e) ____________________

 

 

 

 

$_____________

$_____________

$_____________

$_____________

$_____________

 

 

 

 

 

 

 

 

(i) Aggregate Net Operating Income

$_____________

 

 

 

 

(ii)   Maximum Principal balance of Loan to support Debt Yield of not less than
12%

$_____________

 

 

 

 

2(i) divided by 2(ii) expressed as a percentage

 

 

 

 

 

3.     Maximum Borrowing Base Availability (lesser of (1) or (2)(ii))

 

4.     Minimum Collateral Properties –at least four (4)Collateral Properties
from and after the date the fourth Collateral property has been added hereunder

 

$_____________

*See detail for each Property attached hereto

Ex G-2

--------------------------------------------------------------------------------

 

Attach NOI calculations for each Property

 

 

Ex G-3